INDEPENDENT RESEARCH BY AGENCY ADJUDICATORS
IN THE INTERNET AGE

Final Report: October 31, 2019

Jeremy S. Graboyes
Attorney Advisor
Administrative Conference of the United States

This report was prepared for the consideration of the Administrative Conference of the United
States. The opinions, views and recommendation expressed are those of the author and do not
necessarily reflect those of the members of the Conference or its committees, except where
formal recommendations of the Conference are cited.

INDEPENDENT RESEACH BY AGENCY ADJUDICATORS IN THE INTERNET AGE
Report to the Administrative Conference of the United States
CONTENTS
INTRODUCTION

1

I. BACKGROUND
A. What Is Independent Research?
B. Why Do Adjudicators Conduct Independent Research?
C. Why Does Independent Research Matter for Agency Adjudication?
D. Why Does the Internet Matter for Independent Research?
E. Methodology

4
4
6
6
8
11

II. ENSURING THE RIGHT TO AN UNBIASED TRIBUNAL
A. Independent Research and Investigation
B. Independent Research and Record Development

12
13
17

III. ENSURING THE RIGHT TO KNOW AND MEET THE EVIDENCE
A. Hearsay and the Right to Cross-Examination
B. Official Notice of a Material Fact
1. The Substantive Scope of Official Notice
2. The Procedural Requirements for Official Notice
C. Other Uses of Extra-Record Information
1. Facts and Non-Facts
2. Material and Immaterial Facts
3. Official Notice and Non-Official Notice of Material Facts
4. When a Decision “Rests” on an Officially Noticed Material Fact

20
21
21
22
22
27
32
29
28
27

IV. ACHIEVING DECISIONAL ACCURACY
A. When Are Adjudicators Institutionally Equipped to Conduct Factual
Research
B. Agency Policies on Subjects Appropriate for Independent Research
C. Developing Guidance on Assessing the Reliability of Internet Information
D. Meeting Informational Needs Through Substantive Rules and Policies

33
33

V. ACHIEVING ADMINISTRATIVE EFFICIENCY
A. The Efficiencies of Independent Research
B. The Inefficiencies of Independent Research

46
47
47

VI. INDEPENDENT RESEARCH BY APPELLATE ADJUDICATORS

49

35
41
46

50
RECOMMENDED BEST PRACTICES

1

INTRODUCTION
Kenneth Culp Davis observed in 1958 that “[n]o other major problem of administrative
law surpasses in practical importance the problem of use of extra-record information in an
adjudication. Yet no other major problem of administrative law is so little understood and so
much misunderstood.”1 At the time, an agency adjudicator who wished to conduct research for a
proceeding was limited, in the moment, to manually perusing the physical texts in the hearing
room, her office, or in the agency’s files and libraries. If she could not find an answer there, she
or a member of her staff would need to take the time to visit a local library. There, she would
need to identify likely sources for the information, physically retrieve them, and manually peruse
them. If a potential resource was unavailable, she would need to wait for its return or request a
copy through interlibrary loan. In the end, it was often easier just to ask the parties to provide the
information themselves, or to simply go without.2
The “vast library” of the internet now comes instantaneously to the adjudicator.3
Treatises, dictionaries, newspapers, magazines, directories, maps, and public records from
around the world are available at the click of a mouse or the tap of a phone. Adjudicators can
access newer forms of information, too—blogs, social media, personal and professional
websites—that may shed light on the specific, disputed facts of a proceeding. In many cases, the
parties themselves may have authored this information. Even the methods of research have
changed, as search engines and find functions now permit researchers to quickly uncover useful
information without needing to know where to look for it.4
The same trends have been observed and studied extensively in the federal and state
courts. There is good empirical evidence of a correlation between internet access and the
incidence of independent research among federal and state judges.5 This increase has engendered
intense debate,6 the development of a robust academic literature, and modifications to state and
model judicial codes.7 Proponents of a broader role for independent judicial research argue that
1

KENNETH CULP DAVIS, ADMINISTRATIVE LAW TREATISE § 15.01 (1958), cited in Robert Muir, The Utilization of
Both Judicial and Official Notice by Administrative Agencies, 16 ADMIN. L. REV. 333, 333 n.5 (1964).
2
Cf. Coleen M. Barger, On the Internet, Nobody Knows You’re a Judge: Appellate Courts’ Use of Internet
Materials, 4 J. APP. PRAC. & PROCESS 417, 422-23 (2002).
3
Cf. ACLU v. Reno, 521 U.S. 844, 853 (1997).
4
See Jeffrey Bellin & Andrew Guthrie Ferguson, Trial by Google: Judicial Notice in the Information Age, 108 NW.
U. L. REV. 1137, 1139 (2014); Frederick Schauer & Virginia J. Wise, Legal Positivism as Legal Information, 82
CORNELL L. REV. 1080, 1007-08 (1997).
5
See Barger, supra note 2, at 428-38; Allison Orr Larsen, 98 VA. L. REV. 1255, 1291 (2012); Layne S. Keele, When
the Mountain Goes to Mohammad: The Internet and Judicial Decision-Making, 45 N.M. L. REV. 125, 157-59
(2014); Ellie Margolis, Authority Without Borders: The World Wide Web and the Delegalization of Law, 41 SETON
HALL L. REV. 909, 937-43 (2011); Lee F. Peoples, The Citation of Wikipedia in Judicial Opinions, 12 YALE J.L. &
TECH. 1, 3-7 (2009-2010); Schauer & Wise, supra note 4, at 1106-09; Adam J. Siegel, Note, Setting Limits on
Judicial Scientific, Technical, and Other Specialized Fact-Finding in the New Millennium 86 CORNELL L. REV. 167,
196-98 (2000).
6
See, e.g., Rowe v. Gibson, 798 F.3d 622, 623-44 (7th Cir. 2015); Elizabeth G. Thornburg, The Curious Appellate
Judge: Ethical Limits on Independent Research, 28 REV. LITIG. 131, 139 (2008).
7
The American Bar Association’s Model Code of Judicial conduct states: “A judge shall not investigate facts in a
matter independently, and shall consider only the evidence presented and any facts that may properly be judicially
noticed.” MODEL CODE OF JUDICIAL CONDUCT r. 2.9(C) (AM. BAR ASS’N 2013). A comment to this rule clarifies

2

the practice improves the application of technical knowledge to decision making, and that the
internet offers an “incredible compendium of data and a potentially invaluable resource.”8 Critics
argue that independent judicial research is often at odds with the adversarial system—a model
fundamentally based on the presentation of evidence by the parties before a passive judge—and
that judges are not necessarily effective researchers into factual matters in which they are not
experts.9 Proponents and critics both acknowledge that the low cost and impermanence of
internet information poses challenges, such as for evaluating its authority and reliability.10
This report addresses these same questions in the administrative context, reconsidering
Professor Davis’s “problem of use of extra-record information in an adjudication” in the internet
age.11 While independent research raises many of the same concerns in the administrative
context as in the judicial context, there are also significant differences between the
responsibilities, priorities, and institutional capabilities of adjudicators and judges. Although I
have taken relevant insights from the case law and academic literature analyzing independent
judicial research, this report studies independent internet research in administrative adjudication
on its own terms without assuming that the same principles necessarily apply in both contexts.12
Part I of this report defines “independent research” and introduces the core legal and
policy implications of independent research for agency adjudication. Parts II through VI explore
these implications in greater depth. Parts II and III focus on two hallmarks of a fair hearing: the
right to an unbiased tribunal, and the right to know and meet the evidence against oneself. Parts
IV and V explore the effects of independent research on decisional accuracy and administrative
efficiency, respectively. Part VI concludes with the implications of independent research for
administrative review by appellate adjudicators.
This report concludes with recommended best practices that agencies should consider as
they develop rules and guidance on independent research. Based on my research, I believe it
would be neither feasible nor desirable to adopt a single, one-size-fits-all approach to
independent internet research across federal agencies. Adjudications vary widely in their
purpose, scope, complexity, and effects on parties and non-parties. In some cases, the
government brings an action against a private party; in others, a private party petitions the
government; in still others, the government mediates a dispute between private parties. Where
legally sophisticated entities predominate in some contexts, unrepresented parties predominate in
others. Agencies also face widely varying workloads, fiscal constraints, and external pressures.
that the “prohibition against prohibition against a judge investigating the facts in a matter extends to information
available in all mediums, including electronic.” Id. A majority of states have since adopted identical or similar
language in their own judicial codes. ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
8
RICHARD A. POSNER, REFLECTIONS ON JUDGING 134 (2013); Edward K. Cheng, Scientific Evidence as Foreign
Law, 75 BROOKLYN L. REV. 1095, 1107; Keele, supra note 5, at 134-138.
9
Edward K. Cheng, Independent Judicial Research in the Daubert Age, 56 DUKE L.J. 1263, 1280-84 (2007).
10
POSNER, supra note 8, at 140; Coleen M. Barger, Challenging Judicial Notice of Facts on the Internet Under
Federal Rule of Evidence 201, 48 U.S.F. L. REV. 43, 49-55 (2013); Keele, supra note 5, at 162-67.
11
The term “internet,” for purposes of this report, refers to the world wide web. It excludes other services built on
the internet protocol suite, such as email, internet telephony, and file sharing, which facilitate ex parte
communications with persons rather than independent research from preexisting documentary sources.
12
Cf. Kenneth Culp Davis, Official Notice, 62 HARV. L. REV. 537, 537 (1949) (“A regulatory agency is less like a
court than is usually supposed.”).

3

This report instead identifies the legal and policy issues associated with independent
internet research and urges agencies to develop guidance to resolve those issues given their
unique circumstances. Specifically, it recommends that agencies take stock of how adjudicators
are using extra-record resources, address adjudicators’ informational needs by developing rules
that designate reliable extra-record resources in appropriate circumstances, and develop guidance
to help adjudicators evaluate the reliability of internet information.
I. BACKGROUND
A. What Is Independent Research?
A challenge with evaluating independent research is that “independent research” means
different things to different people. Most state and model judicial codes specify, for example,
that “[a] judge shall not investigate facts in a matter independently.” Other guidance or judicial
practice often clarifies that independent investigation of “facts” does not include (1) independent
legal research, (2) independent research of “legislative” facts,13 (3) independent research of
indisputable adjudicative facts “that may properly be judicially noticed,”14 or (4) background
information that is not “of factual consequence in determining the case,”15 even though the
difference between these practices can involve difficult line-drawing questions.
Independent research is also closely identified with official notice.16 When an adjudicator
takes official notice of a fact, she accepts the fact as true without requiring proof of that fact
through the introduction of evidence.17 While a party may request that an adjudicator take
official notice of a fact based on information she submits, adjudicators are also generally free, in
appropriate circumstances, to take official notice on their own motion of information identified
through their own independent research. Like judicial notice, official notice satisfies one party’s
burden of proving a fact and shifts the burden of rebutting that fact to another party. However,
except as limited by statute or rule, official notice can extend to a broader range of facts than
judicial notice, including facts within an agency’s area of expertise.18 Nevertheless, while official

Legislative facts are facts “which have relevance to legal reasoning and the lawmaking process, whether in the
formulation of a legal principle or ruling by a judge or court or in the enactment of a legislative body.” FED. R. EVID.
201(a) Advisory Committee Note. Scholars contrast legislative with adjudicative facts, defined in the next note.
14
Adjudicative facts are “the facts of the particular case.” Id. They are those which “concern[] the immediate
parties—who did what, where, when, how, and with what motive or intent.” Id. Under the Federal Rules of
Evidence, judges may only take judicial notice of adjudicative facts that are “not subject to reasonable dispute”
because they are “generally known within the trial court’s territorial jurisdiction” or “can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b). The distinction
between legislative facts and adjudicative facts is discussed at greater length in Part III.C.2.
15
See ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
16
Some agencies refer to official notice as “administrative notice” or as “judicial notice,” especially those that have
adopted the Federal Rules of Evidence. For clarity’s sake, I refer to any use of official notice, administrative notice,
or judicial notice in agency adjudication as “official notice.” I use “judicial notice” to instead refer to the corollary
practice in the federal courts.
17
2 KRISTIN E. HICKMAN & RICHARD J. PIERCE, JR., ADMINISTRATIVE LAW TREATISE § 9.6 (6th ed. 2019).
18
See infra Part III.B.1.
13

4

notice offers adjudicators an important mechanism by which to rely on independently obtained
information, it represents only one use of extra-record information.19
For purposes of this report, I define “independent research” more broadly to mean an
adjudicator’s20 search for, consideration of, or reliance on documentary materials related to a
pending or impending proceeding other than controlling law, materials submitted by a party or
interested member of the public, or materials adduced with a party’s participation. This
definition includes at least the following uses of extra-record information:
•
•
•
•
•
•
•
•
•
•
•
•
•
•

to obtain general background information or context for a hearing;
to learn more about a party or the facts of a case to prepare for a hearing;
to formulate questions for a party or witness at a hearing;
to assess a party’s or witness’s credibility;
to determine an expert’s qualifications;
to determine the reliability of expert testimony;
to locate evidence;
to accept a matter as true without requiring proof (i.e., official notice);
to evaluate evidence of record;
to define terms or technical concepts;
to evaluate changed circumstances since an earlier decision, such as on appeal;
to understand or interpret controlling law;
to evaluate the social or technical purpose or effect of an interpretation or application
of controlling law; and
to identify legal material that is not controlling but relates to a question of fact or a
mixed question of fact and law.

Agency tribunals have developed independent research practices through regulations,21 a variety
of sub-regulatory guidance materials,22 agency precedent, historical practice, training materials,
informal conversations, and the practices of individual adjudicators.
Because “independent research” can refer to so many different uses of extra-record
information, I recommend that agency policy makers and adjudicators not think of independent
research in binary terms—as “good” or “bad”—and avoid developing policies that categorically
prohibit or permit it. Some independent research is relatively uncontroversial, while other
independent research has prompted significant debate. Policies that instead address specific
categories, sources, and uses of extra-record information provide clearer and more transparent
guidance for adjudicators, other agency officials, and members of the public.

As shorthand, I refer to materials, information, and facts identified through independent research as “extrarecord,” regardless of whether they are later associated with the record of a proceeding. See supra note 1.
20
For purposes of this report, “adjudicator” also includes staff assigned to assist an adjudicator.
21
See, e.g., 14 C.F.R. § 302.24(g) (2019) (DOT Aviation Economic Proceedings).
22
See, e.g., SOC. SEC. ADMIN., HEARINGS, APPEALS, AND LITIGATION LAW MANUAL §§ I-2-5-69, I-3-2-40 (2019)
[hereinafter HALLEX].
19

5

B. Why Do Adjudicators Conduct Independent Research?
Adjudicators sometimes require additional information to determine the facts of a case or
to fairly and accurately apply controlling law to factual findings. That information may be
specific to a party, such as the ownership of a factory, or general, such as the social and
economic conditions of a foreign country. That information may be central to the dispute or
simply background to enable the adjudicator to understand the basic facts of a case or their
significance, such as the definition of a medical term. Because they are responsible for
interpreting and applying law, adjudicators may also require information about a statute’s or
rule’s purpose, meaning, and effect.
Many forms of independent research are relatively uncontroversial, such as an
adjudicator’s search for a controlling statute’s legislative history. Others are more frequently the
subject of controversy, such as an adjudicator’s search for information that is both specific to a
party and central to resolving a dispute. Distinguishing between controversial and
noncontroversial practices involves line-drawing questions discussed throughout this report.
Adjudicators generally have three options when they need information to decide a case:
(1) they can ask the parties to supply the information,23 (2) they can receive information from an
expert or other knowledgeable third party,24 and (3) they can conduct independent research.25
Each is appropriate in certain circumstances. However, the degree to which adjudicators feel free
to choose the second or third option varies dramatically from agency to agency and sometimes
even among adjudicators within a single adjudicative scheme.
When adjudicators conduct independent research, they do so to learn new information, to
confirm no other relevant information exists, to corroborate existing information, or to confirm
an intuition or conjecture. Every decision-making scheme—judicial or administrative—permits
some degree of independent research to achieve fairness, accuracy, or efficiency.26 In most
federal and state courts, for example, judges may rely on legal information, legislative facts,
background facts, and adjudicative facts subject to judicial notice that they identify through
independent research.27 Therefore, the debate over independent research, in both the judicial and
administrative contexts, is concerned not with whether adjudicators may or may not conduct
independent research but rather when, how, and for what purposes adjudicators may conduct
independent research and rely on extra-record information.
C. Why Does Independent Research Matter for Agency Adjudication?
“Adjudication” broadly means an “agency process for the formulation of an order,” an
“order” referring to “the whole or a part of a final disposition, whether affirmative, negative,
injunctive, or declaratory in form, of an agency in a matter other than rule making but including
23

See 5 U.S.C. § 556(c).
See id.
25
See 5 U.S.C. § 556(e).
26
See Richard A. Posner, An Economic Approach to the Law of Evidence, 51 STAN. L. REV. 1477, 1516 (1999).
27
See ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
24

6

licensing.”28 For purposes of this report, I consider only those adjudications that incorporate a
legally required evidentiary hearing. This includes hearing and appeal proceedings conducted
according to the formal-hearing provisions of the Administrative Procedure Act (APA) as well as
those for which some other legal authority requires an evidentiary hearing. Using a taxonomy
developed by Michael Asimow, the Administrative Conference of the United States (ACUS)
refers to such proceedings, respectively, as Type A and Type B adjudications.29 This definition
excludes Type C adjudications, which do not incorporate a legally required evidentiary hearing.30
The purpose of Type A and Type B adjudication is twofold: (1) to provide an individual a
meaningful opportunity to be heard before the government takes an action that directly affects
her wellbeing, and (2) to adduce all information necessary to make an accurate decision.31 A
meaningful opportunity to be heard requires both an unbiased tribunal and the right to know and
meet the evidence. The Supreme Court has found both elements to be fundamental to
constitutional due process.32 Accuracy requires that the adjudicator learn all relevant
information, and that the parties be given the opportunity to rebut or contextualize that
information. It is ordinarily in the government’s and public’s interest that this adjudication be as
efficient as possible without sacrificing either fairness or accuracy.
The administrative process achieves the goals of fairness, accuracy, and efficiency in
Type A and Type B adjudications through the compilation of an exclusive record. As a matter of
constitutional due process, “[a] hearing is not judicial . . . unless the evidence can be known.”33
The exclusive record principle ensures that parties know and can meet the evidence against them;
promotes accurate, evidence-based decision making; and facilitates administrative and judicial
review.34 For Type A adjudications regulated by the APA’s formal-hearing provisions, the
exclusive record consists of the “transcript of testimony and exhibits, together with all papers
and requests filed in the proceeding.”35 ACUS has recommended that agencies adopt similar
regulations for evidentiary hearings not regulated by the APA’s formal-hearing provisions.36
Agency-specific statutes, agency rules of procedure and evidence, and agency precedential
decisions may impose additional requirements on the development of an exclusive record.
An exclusive record is developed through either an adversarial or a non-adversarial
process. The adversarial model, in which the parties present information before a passive
28

5 U.S.C. § 551(6)-(7) (2019).
Admin. Conf. of the United States, Recommendation 2016-4, Evidentiary Hearings Not Required by the
Administrative Procedure Act, 81 Fed. Reg. 94,314 (Dec. 23, 2016).
30
Id.
31
Won Kidane, The Inquisitorial Advantage in Removal Proceedings, 45 AKRON L. REV. 647, 662 (2012).
32
See Goldberg v. Kelly, 397 U.S. 254, 271 (1970); see also Henry J. Friendly, Some Kind of Hearing, 123 U. PA.
L. REV. 1267, 1279-80, 1282-87 (1975).
33
West Ohio Gas Co. v. Pub. Utilities Comm’n, 294 U.S. 63, 69 (1935), quoted in Ohio Bell Tel. Co. v. Pub.
Utilities Comm’n, 301 U.S. 292, 304 (1937).
34
See Michael Asimow, Evidentiary Hearings Outside the Administrative Procedure Act Public 10 (Nov. 10, 2016)
(report to the Admin. Conf. of the U.S.), https://www.acus.gov/report/evidentiary-hearings-outside-administrativeprocedure-act-final-report (emphasis omitted).
35
5 U.S.C. § 556(e) (2019).
36
Admin. Conf. of the U.S., Recommendation 2016-4, Evidentiary Hearings Not Required by the Administrative
Procedure Act, ¶ 1, 81 Fed. Reg. 94,314 (Dec. 23, 2016).
29

7

decision maker, is intended to promote fairness by ensuring a decision maker is neither advocate
nor witness.37 It is said to promote accuracy and efficiency by placing the responsibility for
obtaining information on those with the greatest stake in a dispute’s resolution.38 Independent
research seems at odds with the adversarial model because it renders a decision maker an active
participant in locating relevant information.39 In some contexts, however, independent research
may play an important role in ensuring decisional fairness, accuracy, and efficiency in an
otherwise adversarial process. It may be especially important to ensure inter-decisional
consistency, especially when consistency is central to an agency’s institutional legitimacy or the
sound operation of a regulatory scheme it administers.
Non-adversarial proceedings are more common in contexts in which parties are
frequently unrepresented by counsel, have less litigation experience, may have mental or other
limitations, or lack the resources to obtain the information necessary to reach a fair and accurate
decision.40 Adjudicators in non-adversarial proceedings may play a greater role in developing the
exclusive record for decision making. Nevertheless, even in non-adversarial proceedings,
independent research may positively or negatively implicate concerns of fairness, accuracy, or
efficiency and has provoked significant debate.
The debate over independent research is largely concerned with the degree to which the
exclusive record principle permits or encourages adjudicators to consider information not
submitted by the parties. Two primary sources of legal obligation govern independent research in
agency adjudication: the Fifth Amendment Due Process Clause and, for Type A adjudications,
the APA’s hearing provisions. Although not necessarily imposed by law, ethical considerations
and concerns about the accuracy and efficiency of agency decision making may counsel in favor
of or against independent research in particular circumstances.
D. Why Does the Internet Matter for Independent Research?
Independent research long predates the internet. The same arguments scholars have long
made in favor or against independent research—that it is fair or unfair, that it is accurate or
inaccurate, that it is efficient or inefficient—apply equally to independent internet research.
However, the internet has altered the debate over independent research in four key ways.
First, the internet has made it far easier and more efficient for adjudicators to acquire
extra-record information, which likely affects the frequency with which they do so. The simple
fact that decision makers today can quickly and inexpensively access so much information
means there is always at least the temptation to learn more, to corroborate a party’s account, or to
verify an intuition. 41 This is especially true in a world in which decision makers are increasingly
See ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
Marvin E. Frankel, The Search for Truth: An Umpireal View, 123 U. PA. L. REV. 1031, 1036 (1975).
39
Cheng, supra note 9, at 1280.
40
The Social Security Administration and the Board of Veterans’ Appeals administer the two largest non-adversarial
adjudication systems in the federal government.
41
United States v. Bari, 599 F.3d 176, 180-81 (2d Cir. 2010); RICHARD A. POSNER, REFLECTIONS ON JUDGING 134
(2013); Barger, supra note 2, at 422; Keele, supra note 5, at 128; Elizabeth G. Thornburg, The Curious Appellate
Judge: Ethical Limits on Independent Research, 28 REV. LITIG. 132, 133 (2008).
37
38

8

responsible for deciding complex cases grounded in technical knowledge and commercial
practices.42 One scholar of independent judicial research has observed that “general scientific
principles . . . are the most likely to lead to judicial research.”43
The easy availability of internet information may have positive effects on agency
adjudication. In-house research is more efficient now than in the past, either because researchers
no longer need to use an agency’s physical collections or because they are no longer limited to
the materials in an agency’s physical collections.44An adjudicator interviewed for this report also
observed that unlike physical evidence, internet information is widely available, and unlike
testimony, the quality of online information does not vary with time or a party’s or witness’s
willingness to cooperate.45 A party therefore has a greater incentive to be truthful and
forthcoming knowing that an opposing party or adjudicator can easily verify her account or
uncover falsehoods and omissions.
Nevertheless, there are also concerns that decision makers—who, like all of us, have
become accustomed to using the internet for research in our everyday lives—may “lose sight” of
the fact that independent internet research is still independent research.46 A judge who
instinctively knows not to physically visit a location relevant to a proceeding may be less sure
about taking a virtual visit through Google Street View.47
Second, the comparatively low cost of publishing and distributing information on the
internet has facilitated the development of new and unfamiliar sources of potentially useful
extra-record information. As more and more of our lives, beliefs, and activities are documented
online—by ourselves and by others about us—adjudicators gain easier access to information that
may be central to resolving a dispute. Whether an adjudicator actually seeks out this information
or not, its possible existence is at least a temptation to conduct independent research. The easy
availability of information about the parties or facts of a case on social media, blogs, and
personal and professional websites has reinvigorated questions about the extent to which
decision makers may independently seek out and use such information for decision making.
Third, the low costs of producing, publishing, distributing, and accessing internet
information make it more difficult to determine the authenticity and reliability of extra-record
information.48 This led one early judicial opinion to (infamously) characterize internet evidence
42

POSNER, supra note supra note 8, at 137-38; Richard B. Cappalli, Bringing Internet Information to Court: Of
Legislative Facts, 75 TEMP. L. REV. 99, 123 (2002); Edward K. Cheng, Scientific Evidence as Foreign Law, 75
BROOKLYN L. REV. 1095, 1107 (2010); George D. Marlow, From Black Robes to White Lab Coats: The Ethical
Implications of a Judge’s Sua Sponte, Ex Parte Acquisition of Social and Other Scientific Evidence During the
Decision-Making Process, 72 ST. JOHN’S L. REV. 291, 330-35 (1998); Thornburg, supra note 6, at 132.
43
Thornburg, supra note 6, at 155.
44
See supra notes 1-4 and accompanying text.
45
Accord Bellin & Ferguson, supra note 4, at 1165.
46
Thornburg, supra note 6, at 163; see also Bellin & Ferguson, supra note 4, at 1156.
47
See Alaska Comm’n on Judicial Conduct, Advisory Op. No. 2014-01 (2014); Bellin & Ferguson, supra note 4, at
1166; Keele, supra note 5, at 125.
48
“Any person with a computer connected to the Internet can ‘publish’ information” and immediately “address and
hear from a world-wide audience of millions of readers, viewers, researchers, and buyers.” Reno v. ACLU, 42 U.S.
844, 853 (1997); see also Barger, supra note 2, at 423; Bellin & Ferguson, supra note 4, at 1166-67.

9

as “voodoo information” and condemn the new technology as “one large catalyst for rumor,
innuendo, and misinformation.”49
It is worth emphasizing that the internet is “not a source itself” but rather a means of
remotely accessing sources.50 Some web resources are simply electronic or digitized versions of
print resources (e.g., Google Books).51 Others are self-authenticating, such as government
websites, or presumptively reliable, such as widely accepted mapping services.52 Other resources
are less clearly reliable because they are openly-editable (Wikipedia), cheaply self-published
(blogs and social media), or simply lack clear authority.53 Agencies would “do well to avoid
overbroad, normative assertions about the use of online resources” as a whole.54 The shift to a
world of low-cost internet publishing simply means that adjudicators require a new rubric to
gauge the authenticity and reliability of information.55
Fourth, the impermanence of internet information creates new challenges for preserving
extra-record information in a stable, permanent form.56 Internet content changes (“reference
rot”), moves, and disappears (“link rot”) without notice.57 One study found that 84.6% of internet
citations in federal judicial opinions from 1997 and 34% of internet citations in 2001 federal
judicial opinions were no longer accessible in 2002.58 A 2012 study found that nearly one-third
of all websites cited in Supreme Court opinions no longer worked.59 (The Supreme Court
website now hosts portable document format (PDF) versions of webpages it cites in its
opinions.60) Others have reached similar findings with regard to state court opinions.61 Federal

St. Clair v. Johnny’s Oyster & Shrimp, 76 F. Supp. 2d 773, 774 (S.D. Tex. 1999).
Keele, supra note 5, at 130.
51
Erin G. Godwin, Note, Judicial Notice and the Internet: Defining a Source Whose Accuracy Cannot Reasonably
Be Questioned, 46 CUMB. L. REV. 219, 238-39; Keele, supra note 5, at 165.
52
Godwin, supra note 51, at 233-37; Gregory P. Joseph, What Every Judge and Lawyer Needs to Know About
Electronic Evidence: Authentication, JUDICATURE 49, 50-51 (Autumn 2015).
53
Barger, supra note 10, at 51; Barger, supra note 2, at 426.
54
See id.
55
See generally Noam Cohen, Courts Turn to Wikipedia, but Selectively, N.Y. TIMES (Jan. 29, 2007); Peoples, supra
note 5; Lee F. Peoples, The Citation of Blogs in Judicial Opinions, 13 TULANE J. TECH. & INTELLECTUAL PROPERTY
39 (2010); Keele, supra note Keele, supra note 5, at 163 (2014); Jeffrey Bellin, The Case for eHearsay, 83
FORDHAM L. REV. 1317 (2014); Jeffrey Bellin, eHearsay, 98 MINN. L. REV. 7 (2013); Jeffrey Bellin, Facebook,
Twitter, and the Uncertain Future of Present Sense Impressions, 160 U. PA. L. REV. 331 (2012); Nicole Keefe,
Dance Like No One Is Watching, Post Like Everyone Is: The Accessibility of “Private” Social Media Content in
Civil Litigation, 19 VAND. J. ENT. & TECH. LAW 1027 (2017); Hon. M. Sue Kurita, Electronic Social Media: Friend
or Foe for Judges, 7 ST. MARY’S J. ON LEGAL MALPRACTICE & ETHICS 184 (2017); Liesa L. Richter, Don’t Just Do
Something!: E-Hearsay, the Present Sense Impression, and the Case for Caution in the Rulemaking Process, 61 AM.
U. L. REV. 1657 (2012).
56
Barger, supra note 2, at 438-45.
57
Lee F. Peoples, Is the Internet Rotting Oklahoma Law?, 52 TULSA L. REV. 1, 19-20 (2016).
58
Barger, supra note 2, at 438.
59
Raizel Liebler & June Liebert, Something Rotten in the State of Legal Citation: The Life Span of a United States
Supreme Court Citation Containing an Internet Link (1996-2010), 15 YALE J.L. & TECH. 273, 273 (2013).
60
Internet Sources Cited in Opinions, Supreme Court of the United States, https://www.supremecourt.gov/
opinions/cited_urls/ (last visited Aug. 15, 2019).
61
Tina S. Ching, The Next Generation of Legal Citations: A Survey of Internet Citations in the Opinions of the
Washington Supreme Court and Washington Appellate Courts, 1999-2005, 9 J. APP. PRAC. & PROC. 387, 398-400
49
50

10

agency decisions likely display the same phenomenon.62 The inability to access information
underlying a decision impedes administrative or judicial review and may undermine its
precedential value.63
E. Methodology
The information in this report is based on a review of the relevant academic literature;
agency and judicial opinions; agency regulations and publicly available guidance documents,
including administrative manuals and adjudicator benchbooks; and conversations with current
and former adjudicators, other agency officials, representatives from adjudicator unions, and
academicians with experience across a range of federal agencies.
While I studied the experience of as many agencies about which I could find information,
particular attention was given to the Type A and B adjudicative schemes of the Board of
Veterans’ Appeals, the Department of Health and Human Services, the Department of Labor, the
Drug Enforcement Agency, the Executive Office for Immigration Review, the Merit Systems
Protection Board, the National Labor Relations Board, the Occupational Safety and Health
Review Commission, the Securities and Exchange Commission, the Social Security
Administration, the Trademark Trial and Appeal Board, and the United States Postal Service.
Given these agencies’ widely varying workloads and institutional circumstances, the experiences
of adjudicators at these agencies provide a representative cross-section of agency practices.
Through conversations with government and non-government experts, I sought to gain
insight into topics such as (a) the extent to which adjudicators perceive that their role permits or
prohibits them from conducting independent research or using extra-record information; (b)
existing agency guidance on independent research; (c) the extent to which adjudicators are aware
of or follow broader discussions about independent research in federal and state courts; (d) the
extent to which agency adjudicators have had internal discussions about independent research;
(e) the implications of different regulatory formulations of official notice; (f) the use of extrarecord information beyond official notice; (g) the procedures adjudicators follow when they
conduct independent research or use extra-record information; and (h) the extent to which
adjudicators perceive that online access to information has affected agency adjudication.
The information in this report is empirical insofar as it based on my own observations of
agency and judicial decisions and discussions with experts. My intent is to elucidate how federal
agency adjudicators conduct independent internet research and use extra-record information.
Citations to particular agency decisions provide examples of specific phenomena or concepts and
are not necessarily representative with regard to adjudicator practice within a specific agency or
across federal agencies. I make no claims regarding the frequency with which adjudicators at
specific agencies or across agencies engage in independent research at those specific agencies or
across agencies more generally.
(2007); Peoples, supra note 5, at 19-31; Arturo Torres, Is Link Rot Destroying Stare Decisis As We Know It? The
Internet-Citation Practice of the Texas Appellate Courts, 13 J. APP. PRAC. & PROC. 269 (2012).
62
See Edward Grodin, Indicia of Reliability in the Information Age: An Overview of Internet Sources in Immigration
Proceedings, IMMIGRATION LAW ADVISOR 1, 11 (Nov. 2016).
63
See Davis v. Berryhill, 2017 U.S. Dist. LEXIS 123512, at *4-5 (S.D. Fla. Aug. 3, 2017).

11

The descriptions in this report rely heavily on observations drawn from agency decisions
available through Lexis. In many decisions, it is clear that a cited web resource was submitted by
a party or was independently obtained by an adjudicator. For cases in which the origin of a cited
web resource is unclear, I relied on certain indicators as likely proxies for independent internet
research, such as the inclusion of “last visited” or “last accessed” in a citation along with a visit
or access date close in time to a decision date and the absence of a refence to an exhibit.
For agencies that publish no or relatively few decisions, I rely on judicial opinions.
Judicial opinions tend to address instances of independent research in which a party objects to
independent research, no agency appellate reviewer takes remedial action, and a party chooses to
expend resources to challenge the independent research in federal court. As a result, the judicial
opinions cited in this report skew heavily in favor of contested uses of independent research.
They may not be representative of independent research generally, nor do they typically reflect
situations in which independent research was considered unobjectionable or even beneficial.
II. ENSURING THE RIGHT TO AN UNBIASED TRIBUNAL
An “unbiased tribunal” is an essential element of a fair hearing.64 As the Administrative
Conference of the United States has recommended, agency rules should “preserve the
appearance of impartiality among its adjudicators.”65 A common critique of independent
research, both in the federal courts and in the administrative context, is that it carries the
potential to render a decision maker non-neutral by interjecting her into a dispute, positioning her
as an investigator, or resulting in prejudice or prejudgment. However, what constitutes an
unbiased tribunal cannot be considered in isolation.66 In the administrative context, the extent to
which independent research raises questions of partiality will often depend on the existence or
nonexistence of an adjudicator’s duty to participate in developing the evidentiary record. This
Part first considers independent research as investigation then explores independent research as
record development.
As agencies develop policies on independent research, they must consider the extent to
which independent research is consistent with an adjudicator’s role within a specific adjudicative
scheme. While adjudicators in some contexts have a long-recognized, affirmative duty to
develop the record, adjudicators in other contexts view their role as closer to that of an Article III
judge presiding over an adversarial proceeding. Of course, even Article III judges are “sharply
divided” as to the appropriateness of independent research,67 and agencies should expect
disagreement even among adjudicators within the same adjudicative scheme.
As they develop policies on independent research, agencies should consider the purpose
of an adjudicative scheme, the role of adjudicators within that scheme, and the degree to which
64

Henry J. Friendly, Some Kind of Hearing, 123 U. PA. L. REV. 1267, 1279 (1975).
Admin. Conf. of the U.S., Recommendation 2018-4, Recusal Rules of Administrative Adjudicators ¶ 3, 84 Fed.
Reg. 2139, 2140 (Feb. 6, 2019). There can, of course, be significant disagreement as to what constitutes an impartial
adjudicator, and concerns over what constitutes partiality vary according to the characteristics of particular
adjudicative schemes. Id.; Friendly, supra note 64, at 1279.
66
Friendly, supra note 64, at 1279.
67
Thornburg, supra note 6, at 139; see also Rowe v. Gibson, 798 F.3d 622 (7th Cir. 2015); U.S. v. Harris, 271 F.3d
690 (7th Cir. 2001).
65

12

that role permits an adjudicator to conduct independent research. As discussed in the following
sections, relevant factors may include the adversarial or non-adversarial nature of proceedings,
the relationship between government and non-government parties in proceedings, the existence
of a recognized duty to develop the record, the predominance of unrepresented parties, the
probable effect of agency decisions on non-parties, and the relevance of an individual
adjudicator’s personal expertise. Based on these and other relevant factors, agencies should
clarify in public rules whether there are facts that are appropriate or inappropriate for
independent research.
A. Independent Research and Investigation
Constitutional due process generally requires that an adjudicator be unbiased and
impartial.68 Concerns that independent research will result in bias or partiality may arise in both
adversarial and non-adversarial proceedings.
In adversarial proceedings, independent research may implicate the right to an unbiased
tribunal when parties perceive that a decision maker has become an “an advocate for one side”69
or acquired “personal knowledge of disputed evidentiary facts.”70 The adversarial system is
intended to ensure a decision maker’s impartiality by removing her from the processing of
developing the record.71 Independent research seems at odds with the adversarial system by
rendering an adjudicator an active participant in seeking out relevant information.72 For this
reason, a majority of state judicial codes, modeled on the American Bar Association’s Model
Code of Judicial Conduct, specify that judges “shall not investigate facts in a matter
independently, and shall consider only the evidence presented and any facts that may properly be
judicially noticed.”73 This principle also appears in several state ethical codes for administrative
law judges,74 and the Administrative Conference has made a similar recommendation for
adjudicators who preside over evidentiary hearings not required by the Administrative Procedure
Act (APA).75 The APA also imposes limitations on the blending of an agency’s investigative and
adjudicative functions.76
68

See Withrow v. Larkin, 421 U.S. 35, 46-47 (1975); Goldberg v. Kelly, 397 U.S. 254, 271 (1970).
See Vasha v. Gonzales, 410 F.3d 863, 872-73 (6th Cir. 2005); NLRB v. Tamper, Inc., 522 F.2d 781, 789-90
(1975); see also Rowe v. Gibson, 798 F.3d 622, 641 (7th Cir. 2015) (Hamilton, J., dissenting); ABA Comm. on
Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
70
See Code of Conduct for U.S. Judges Canon 3C(1)(a) (2019); see also Thornburg, supra note 6, at 137; Admin.
Conf. of the U.S., Recommendation 2018-4, supra note 65, at ¶ 2.
71
See supra notes 37-39.
72
ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
73
MODEL CODE OF JUDICIAL CONDUCT r. 2.9(C) (AM. BAR ASS’N 2013); ABA Comm. on Ethics & Prof’l
Responsibility, Formal Op. 478 (2017).
74
See, e.g., Illinois Administrative Law Judge Code of Professional Conduct r. 2.9(C) (Ill. Bur. Of Admin. Hearings
2017), available at https://www2.illinois.gov/sites/AdministrativeHearings/Documents/
ALJ_Code_ProfessionalConduct_3-2017.pdf.
75
“[D]ecisionmakers should be limited to considering factual information presented in testimony or documents they
received before, at, or after the hearing to which all parties had access, and to matters officially noticed.” Admin.
Conf. of the U.S., Recommendation 2016-4, Evidentiary Hearings Not Required by the Administrative Procedure
Act, ¶ 1, 81 Fed. Reg. 94,314, 94,315 (Dec. 23, 2016).
76
5 U.S.C. § 554(d) (2019).
69

13

In non-adversarial proceedings, parties may still object that independent research has the
potential to turn an impartial adjudicator “charged with developing the facts” into agency
counsel77 or is likely to result in “[p]rejudgment of the adjudicative facts at issue.”78
Even when an adjudicator is not consciously partial, the process of ex parte independent
research may result in confirmation bias in favor of or against a party79 or unwitting reliance on
“facts and information discovered by them ex parte and not adduced at the hearing.”80 Due to
concerns that an investigative role may turn a decision maker into a “detective, whose purpose is
to ferret out and establish a case,” and that the role of a prosecutor “may produce a state of mind
incompatible with the objective impartiality which must be brought to bear in the process of
deciding,”81 the APA generally prohibits an employee who performed an investigative or
prosecutorial function in a case from participating or advising in the decision or review of the
same or a factually related case except as a witness or counsel.82
The process of independent internet research raises new concerns. Scholars question the
degree to which methods of internet research—“making decisions on the fly about what links to
click and what paths to follow” and using search engines which order results based on past user
activity—risk injecting subconscious bias into decision making.83 Parties may also feel that
independent internet research, in particular, simply lacks transparency.84
Of course, not all independent research is investigation. Most critics of independent
research acknowledge that certain independent research is appropriate, such as consulting a
reliable dictionary to evaluate the ordinary meaning of a term or consulting a reliable map to
understand the approximate distance between two locations. And many agencies that adjudicate
cases have issued rules on official notice that permit independent research from certain sources
or related to certain kinds of facts.85
Legal-ethical objections to independent research are especially potent in two situations:
(1) when decision makers engage in open-ended research, and (2) when decision makers research
information specific to the parties or disputed facts of a case.86
77

See Richardson v. Perales, 402 U.S. 389, 410 (1971).
See Admin. Conf. of the U.S., Recommendation 2018-3, Recusal Rules for Administrative Adjudicators, 84 Fed.
Reg. 2139 (Feb. 6, 2019).
79
Keele, supra note 5, at 143-45.
80
See ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 56.
81
See FINAL REPORT OF THE ATTORNEY GENERAL’S COMMITTEE ON ADMINISTRATIVE PROCEDURE 56 (1941)
[hereinafter ATTORNEY GENERAL’S COMMITTEE].
82
5 U.S.C. § 554(d) (2019). This provision does not apply “in determining applications for initial licenses;” to
“proceedings involving the validity or application of rates, facilities, or practices of public utilities or carriers;” or
“to the agency or member or members of the body comprising the agency.” Id.
83
Keele, supra note 5, at 152-53; Larsen, supra note 5, at 1293-94; Elizabeth G. Thornburg, The Lure of the Internet
and the Limits on Judicial Research, LITIGATION 41, 44-45 (Summer/Fall 2012).
84
Keele, supra note supra note 5, at 144-47; see also Thornburg, supra note 6, at 191-99.
85
See infra Part IV.
86
See ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 72; Ernest Gellhorn, Rules of Evidence and Official
Notice in Formal Administrative Hearings, 1971 DUKE L.J. 1, 47 (1971); Thornburg, supra note 6, at 162-69; see
also Shipley v. Colvin, 2015 U.S. Dist. LEXIS 140426, at *15-16 (S.D. Ind. Sep. 24, 2015) (distinguishing between
78

14

A comparative advantage in the administrative context is that a case before an agency,
unlike one before a court, “is rarely an isolated phenomenon, but is rather merely one unit in a
mass of related cases . . . [which] often involve fact questions which have frequently been
explored by the same tribunal.”87 Agencies can often avoid the problems of open-ended research
by designating a reliable resource or category of resources useful for resolving “a mass of related
cases.” Several agencies have done so by rule, policy, or practice. For example, SSA
adjudicators consider job data from the Dictionary of Occupational Titles,88 and adjudicators in
the Executive Office for Immigration Review consult State Department county reports. 89
With regard to party- and case-specific information, the Attorney General’s Committee
on Administrative Procedure observed that agencies should not interpret official notice as an
invitation to “roam at will through [an agency’s] files, or elsewhere, after the hearing is
closed.”90 Of course, the internet makes it far easier to “roam at will” through an agency’s
records, and “elsewhere” now encompasses fully searchable databases, news reports, personal
websites, and social media.91 The internet offers far easier access to information about the parties
(some authored by the parties) and the disputed facts of a case. While this information can be
quite relevant, it also has greater potential to result in prejudice or prejudgment.92
However, it is clearly not the case that adjudicators are prohibited from independently
researching any party- or case-specific information. Like courts, agencies have sometimes held
that the records of federal and state judicial and administrative proceedings may be appropriate
for independent research,93 although Social Security Administration sub-regulatory guidance
specifies “it is not acceptable for an [adjudicator] to instigate an independent investigation of a
claimant’s criminal history on the Internet.”94 Adjudicators regularly cite databases publicly
available through their agency’s website95 or the website of another federal or state agency96 for
proper “internet research to gain general ‘knowledge about the world’” and improper internet research to gain
“specific knowledge” about a party or the disputed facts of a case).
87
Walter Gellhorn, Official Notice in Administrative Adjudication, 20 TEX. L. REV. 131, 136 (1941).
88
20 C.F.R. §§ 404.1566, 416.966 (2019).
89
See infra notes 119-122.
90
ATTORNEY GENERAL’S COMMITTEE, at 81, at 71-73.
91
Cf. ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017); ABA Comm. on Ethics & Prof’l
Responsibility, Formal Op. 462 (2013).
92
Keele, supra note 5, at 142-43.
93
See PATCO v. FLRA, 685 F.2d 547, 578 (1982); see also Shayesteh v. AG United States, 627 Fed. Appx. 70, 7374 (3d Cir. 2015); Roemer Indus., 367 N.L.R.B. No. 133 (2019); Keith Patrick Sequeira, Exchange Act Release No.
85231, 2019 SEC LEXIS 286, at *2 n.2 (Mar. 1, 2019); Schneider v. Neuman, CFTC No. 09-R013, 2009 CFTC
LEXIS 43, at *4 n.10 (June 4, 2009).
94
HEARINGS, APPEALS, AND LITIGATION LAW MANUAL §§ I-2-5-69 C, I-3-2-40 C (2019) [hereinafter HALLEX].
95
See, e.g., Clemenceau Theophilus Acquaye, Docket No. A-16-125, 2016 HHSDAB LEXIS 263, at *9 n.4 (Oct.
31, 2016) (Inspector General fugitive profile); mPhase Technologies, Exchange Act Release No. 74187, 2015 SEC
LEXIS 398, at *7 n.14 (Feb. 2, 2015) (EDGAR); Liberty Petroleum Corp., 178 IBLA 121, 125 n.2 (2009) (Bureau
of Land Management lease records); Clutch Auto v. Int’l Touch Consolidator, Docket Nos. 1880(F), 1885(F), 2008
FMC LEXIS 35, at *6 n.6 (Nov. 13, 2008) (common carrier registration).
96
See, e.g., Palafox Pharm., 84 Fed. Reg. 18,320 (DEA Apr. 30, 2019) (taking official notice of a party’s medical
licensure on a state website); KCAP Financial, IADB Act Release No. 1331, 2018 SEC LEXIS 3505, at *7 n.18
(ALJ Dec. 12, 2018) (corporate registration); Mark Megalli, Initial Decisions Release No. 1253, 2018 SEC LEXIS
1270, at *6 n.4 (ALJ May 31, 2018) (Bureau of Prisons inmate locator); Kalid Morgan Jones, Exchange Act Release

15

information about regulated entities or registered persons. These databases may include contact
information, regulatory filings, licensure or operating statuses, prior violations and citations, and
investigative reports.97 Several agencies’ procedural rules explicitly permit adjudicators to rely
on such materials,98 while some have questioned the practice.99
Adjudicators have considered information obtained from non-government databases for
information such as professional qualifications, registration status, and financial information.100
For example, the Federal Energy Regulatory Commission asserted in a 1998-1999 rule making
that it may conduct “independent research” for purposes of its proceedings and take official
notice of “[m]aterial appearing in the trade press, the general news media, and on publicly
available Internet sites,” “speeches and statements made to a large audience at a public forum,”
and “regulated companies’ electronic bulletin boards such as [Open Access Same-Time
Information System] sites in order to obtain market information.”101 Adjudicators rely on nongovernment databases for information on physicians’ board certifications,102 stock prices,103 and
mail delivery tracking.104
Adjudicators have also relied on information discovered on a party’s professional website
or the website of her employer,105 or information posted by a party on her own personal website

No. 80635, 2017 SEC LEXIS 1403, at *3 n.4 (May 9, 2017) (real property records); Brody Mining, 36 FMSHRC
284, 307-08 (2014) (EDGAR); State of Kansas v. BIA, Docket Nos. 11-048, 11-049, 2013 I.D. LEXIS 4, at *5
(IBIA Mar. 15, 2013) (real property records); Hope v. Dep’t of Army, 2008 M.S.P.B. 13 (2008) (finding a party’s
medical licensure not appropriate for official notice); Chicago Bridge & Iron Co., 139 F.T.C. 553, 578 n.2 (2005)
(EDGAR); see also John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion Law:
Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 MARQ. L. REV. 333, 432-33 (2017).
97
See, e.g., Hecla Ltd., 38 FMSHRC 2117, 2124 n.14 (2016); see also Tang Tun v. Edsell, 223 U.S. 673, 680-81
(1912) (“it would be extraordinary indeed to impute bad faith or improper conduct to the executive officers because
they examined the records or acquainted themselves with former official action”).
98
See infra notes 272-279.
99
See Mulrooney & Legel, supra note 95, at 432-33.
100
See, e.g., Kiniti-Wairimu v. Holder, 312 Fed. Appx. 907, 908-09 (9th Cir. 2009); Weeks v. Colvin, 2014 U.S.
Dist. LEXIS 157231, at *20-21 (D. Conn. Sep. 29, 2014); Bolzan v. Colvin, 2014 U.S. Dist. LEXIS 139692, at *1618 (D. Ariz. Sep. 30, 2014); E-Waste Systems, Initial Decisions Release No. 1352, 2019 SEC LEXIS 180, at *5
(ALJ Feb. 14, 2019) (OTC Link); Docket No. 04-38 228, 2017 BVA LEXIS 21669 (June 5, 2017) (Ancestry.com);
Robert D. Tucker, Exchange Act Release No. 68210, 2012 SEC LEXIS 3496, at *1 n.1 (Nov. 9, 2012) (FINRA
BrokerCheck); Beck v. Jonasson, CFTC No 08-R027, 2009 CFTC LEXIS 9, at *1 n.5 (Feb. 4, 2009) (National
Futures Association BASIC); Citicasters Co., 166 IBLA 111, 118 (2005) (www.radio-locator.com); Precision Ratios
v. Man Financial, CFTC No. 01-R96, 2003 CFTC LEXIS 164 (Dec. 11, 2003), at *5 n.1 (NYBOT).
101
Regulations Governing Off-the-Record Communications, 64 Fed. Reg. 51,222, 51,224, 51,231 (Sep. 22, 1999);
Regulations Governing Off-the-Record Communications, 63 Fed. Reg. 51,312, 51,316 (Sep. 25, 1998).
102
See, e.g., Boggs v. Catalytic, 47 Ben. Rev. Bd. Servs. 1093 n.7 (2013).
103
See, e.g., E-Waste Systems, Initial Decisions Release No. 1352, 2019 SEC LEXIS 180, at *5 (ALJ Feb. 14,
2019).
104
See, e.g., Anadarko Petroleum Corp., 187 IBLA 77, 84 n.10 (2016); 2013 Immig. Rptr. LEXIS 9651, at *2-3
(Mar. 21, 2013); Busalacchi v. Potter, Appeal No. 0120101022, 2010 EEOPUB LEXIS 1782, at *1 n.1 (June 10,
2010); Stevenson v. USPS, Case No. SF-0752-10-0051-I-1, 2010 MSPB LEXIS 2334, at *13 n.13 (May 13, 2010);
see also Bellin & Ferguson, supra note 4, at 1160.
105
See, e.g., Tudisco v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 105292 (W.D.N.Y. 2017); May v. Colvin,
2013 U.S. Dist. LEXIS 179107, at *19-20 (D. Utah Dec. 19, 2013); Docket No. 14-39 003A, 2018 BVA LEXIS
79931 (May 30, 2018); Verucci Motorcycles v. Senator Int’l Ocean, Docket No. 06-05, 2009 FMC LEXIS 16, at

16

or social media account.106 Although a federal magistrate judge found no authority prohibited an
SSA ALJ from “seeking information available to the general public—information arguably
germane to the disability determination,”107 a district court judge found in a factually similar case
that “it is generally improper for an ALJ to use outside evidence.”108 On appeal, the Seventh
Circuit held that neither judges nor adjudicators “violate the Constitution by learning
‘adjudicative facts’ about the litigants in pending cases” so long as they “put in the record what
they believe they have learned and permit the litigants to reply.”109 Current SSA guidance
prohibits adjudicators and their staff from “us[ing] Internet sites and social media networks to
obtain information about claimants to adjudicate cases,”110 but some have argued social media
information may be useful to ensure decisional accuracy or root out fraud.111
B. Independent Research and Record Development
Courts, scholars, and agency officials have long observed that administrative adjudicators
may have an “affirmative obligation . . . to take the initiative in aggressively finding the truth.”112
Unlike federal court judges, who adopt a passive stance and rely on the parties to submit
evidence, adjudicators at some agencies are said to have a “well-established affirmative duty to
develop the record.”113 There are several reasons why such an affirmative duty may exist.
Though judicial in form, administrative adjudication is not necessarily an exercise of
judicial power.114 Scholars have long contrasted a court’s role in resolving “a mere contest
between private litigants playing the game in accordance with established rules of court” with an
agency’s role in deciding “an inquiry in which the state or the nation itself has an interest in
seeing that full justice is done and sufficient intelligence to arrange that disinterested testimony is
presented.”115 The success of the administrative process may sometimes require that

*25 (Jan. 14, 2009); Mansfield v. NMB, 2006 M.S.P.B. 227, 238 n.3 (2006); Klamath Siskiyou Wildlands Ctr.
Siskiyou Project, 155 IBLA 347, 352 n.6 (2001).
106
See Dean, 585 Fed. Appx. at 905; Ostborg v. Comm’r of Soc. Sec., 610 Fed. Appx. 907, 912, 917-18 (11th Cir.
2015); Dean v. Colvin, 2013 U.S. Dist. LEXIS 138003, at *22-23 (S.D. Ind. 2013); Sweet v. Astrue, 32 F. Supp. 3d
303, 311-12 (N.D.N.Y. 2012).
107
Sweet, 32 F. Supp. 3d at 311-12.
108
Id.
109
Dean, 585 Fed. Appx. at 905.
110
HALLEX §§ I-2-5-69, I-3-2-40 (2019).
111
See, e.g., D. Randall Frye, Fixing Disability Courts, N.Y. TIMES (Jan. 19, 2014).
112
Kenneth Culp Davis, An Approach to Problems of Evidence in the Administrative Process, 55 HARV. L. REV.
364, 383 (1942).
113
2 CHARLES H. KOCH, JR., ADMINISTRATIVE LAW AND PRACTICE § 5.25 (3d ed. 2010); Davis, supra note 16, at
537.
114
Oil States Energy Servs. v. Greene’s Energy Grp., 138 S. Ct. 1365 (2018).
115
Max Thelen, Practice and Procedure Before Administrative Tribunals, 16 CALIF. L. REV. 208, 218 (1928); see
also Davis, supra note 112, at 423-24; Frank B. Faris, Judicial Notice by Administrative Bodies, 4 IND. L.J. 167, 181
(1928); Edmund Morgan, Judicial Notice, 57 HARV. L. REV. 269, 271-72 (1944); Reginald Parker, Why Do
Administrative Agencies Exist? A Reappraisal, 45 GEO. L.J. 331 (1957); Note, Administrative Law—The Scope of
Official Notice, 17 VAND. L. REV. 638, 638-39 (1964).

17

“controversies be decided as ‘rightly’ as possible, independently of the formal record the parties
themselves produce.”116
In some cases, such as rate-setting or licensing, a case’s disposition may have a relatively
direct impact on persons other than the parties to a proceeding. Recognizing this fact, the
Interstate Commerce Commission (ICC) stated in its 1908 annual report that it could “seldom, if
ever, decide a case merely upon the evidence presented to it” because “every decision of the
Commission involves the rights of parties who are not present.”117 Other agencies have
sometimes asserted a responsibility to “consider all relevant facts” in similar circumstances.118
The disposition of individual cases may also affect broader government priorities. The
Executive Office for Immigration Review has explained that it is proper for immigration
adjudicators in removal and asylum cases to consult State Department country reports because
the agency’s responsibility “is not merely one involving a discrete set of benefits and penalties,
but implicates, in conjunction with the Secretary of State, the vast external realm of foreign
relations,” including “relationships of the United States with other countries.”119 While not
“binding on adjudicators,”120 courts have recognized that these reports “often provide a useful
and informative overview of conditions in the applicant’s home country”121 and are “usually the
best available source of information.”122
Congress has frequently cited the need for specialization as a reason for delegating the
regulation and determination of public rights to administrative agencies.123 Unlike courts,
agencies are “veritable information centers both in their accumulations of factual materials and
in their organizations of specialized personnel.”124 Given their situation within agencies,

JAMES LANDIS, THE ADMINISTRATIVE PROCESS 38-39 (1938); accord ATTORNEY GENERAL’S COMMITTEE, supra
note 81, at 72 (describing “demands that decisions be as correct as possible”).
117
Davis, supra note 112, at 423-24.
118
See, e.g., Official Notice of Facts, Docket No. R-318, 37 F.P.C. 700 (Mar. 31, 1967) (citing Scenic Hudson
Preservation Conference v. FPC, 354 F.2d 608, 620 (2d Cir. 1965)); see also Davis, supra note 12, at 537-38
(“When parties fail to produce needed facts, the regulatory agency typically must take the initiative in aggressively
making its own factual investigation.”).
119
Board of Immigration Appeals: Procedural Reforms To Improve Case Management, 67 Fed. Reg. 54,877, 54,882
(Aug. 26, 2002). It is “well-settled” that immigration adjudicators may go outside the record established by the
parties to research current events and foreign country conditions. Mendoza-Garcia v. Barr, 918 F.3d 498, 504 (6th
Cir. 2019); Constanza-Martinez v. Holder, 739 F.3d 1100, 1102-03 (8th Cir. 2014); Delgado v. Mukasey, 508 F.3d
702, 706 (2d Cir. 2007); Zhi Wei Pang v. BCIS, 448 F.3d 102, 111 (2d Cir. 2006); Al Khouri v. Ashcroft, 362 F.3d
461, 464-65 (8th Cir. 2004); Yang v. McElroy, 277 F.3d 158, 162 (2d Cir. 2002); Jacinto v. INS, 208 F.3d 725, 733
(9th Cir. 2000).
120
Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir. 2006).
121
Tian-Yong Chen v. U.S. INS, 359 F.3d 121, 130 (2d Cir. 2003).
122
Xiao Ji Chen v. U.S. DOJ, 471 F.3d 315, 341-42 (2d Cir. 2006) (quoting Zamora v. INS, 534 F.2d 1055, 1062
(2d Cir. 1976) (Friendly, J.)).
123
Ernest Gellhorn, supra note 86, at 44; Karen Petroski, Texts versus Testimony: Rethinking Legal Uses of NonLegal Expertise, 35 U. HAW. L. REV. 81, 104-05 (2013).
124
Davis, supra note 12, at 545; see also Richard R. Sigmon, Rules of Evidence Before the I.C.C., 31 GEO. WASH. L.
REV. 258, 270-71 (1962).
116

18

adjudicators have reliable access to such information.125 In some circumstances, adjudicators
may even have better access to relevant information than the parties.126 Individual adjudicators
also gain expertise through the “cumulative experience” of deciding cases raising a
comparatively narrow range of factual and legal issues.127
As agencies and agency adjudicators “necessarily acquire special knowledges in their
sphere of activity,” facts become “as obvious and notorious” to them “as facts susceptible of
judicial notice are to judges.”128 Indeed, there is a long history of adjudicators conducting
independent research within their agency’s area of specialization. In 1941, the Attorney
General’s Committee on Administrative Procedure observed that Veterans Administration
adjudicators noticed “various military facts—dates of wars, battles, embarkations, and the like”
and the “disabling effects of diseases and injuries;” the Employees’ Compensation Commission
noticed the disabling effects of various diseases; the ICC and Railroad Retirement Board noticed
“railroad facts;” and adjudicators elsewhere independently considered agency reports and prior
orders, tariffs and agreements on file with the agency, unpublished data in their own files, and
their own “knowledge of the specific facts of the case.”129
In appropriate circumstances, an adjudicator’s reliance on such information is not only
appropriate but desirable. Courts have long recognized this fact through its official notice
jurisprudence,130 and Congress’s explicit incorporation of that doctrine in the formal-hearing
provisions of the APA suggests congressional recognition of the idea that adjudicators can, and
in some cases should, rely on a broader range of extra-record information than judges.131
Courts have recognized an especially strong affirmative duty to develop the record in
contexts in which unrepresented parties have historically predominated. In non-adversarial
adjudication before the Social Security Administration, the administrative law judge (ALJ) “acts
as an examiner charged with developing the facts.”132 The ALJ is said to wear three “hats,”
acting not only as decision maker but also as representative for both the government and an
unrepresented party.133 The Department of Veterans Affairs has a duty to assist claimants in

125

See Davis, supra note 12, at 545; Ernest Gellhorn, supra note 86, at 44; Note, The Relationship of Official Notice
to the Substantial-Evidence Rule in the Judicial Review of Administrative Adjudications, 60 HARV. L. REV. 620, 621
(1947).
126
See, Yang v. McElroy, 277 F.3d 158, 163 (2d Cir. 2002); Kerner v. Fleming, 283 F.2d 916, 922 (2d Cir. 1960).
127
See NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 349 (1953); see also Republic Aviation Corp. v. NLRB, 324
U.S. 793, 800 (1945); Hoxhallari v. Gonzales, 468 F.3d 719, 186-87 (2d Cir. 2006); Rinaldi v. Ribicoff, 305 F.2d
548, 550 (2d Cir. 1962).
128
See ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 71.
129
ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 398-403.
130
See U.S. v. Pierce Auto Freight Lines, 327 U.S. 515, 530-31 (1946).
131
See infra Part IV.A; see also KOCH, supra note 113, at § 5:55[1]; Davis, supra note 12, at 538 (1949); Muir,
supra note 1, at 336.
132
Richardson v. Perales, 402 U.S. 389, 410 (1971).
133
See Rausch v. Gardner, 267 F. Supp. 4, 6 (E.D. Wis. 1967); see also Hawkins v. Chater, 113 F.3d 1162, 1168
(10th Cir. 1997); Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983); Lashley v. Sec’y of HHS, 708 F.2d 1048,
1051-52 (6th Cir. 1983); Smith v. Harris, 644 F.2d 985, 989 (3d Cir. 1981); McConnell v. Schweiker, 655 F.2d 604,
606 (5th Cir. 1981); Cox v. Califano, 587 F.2d 988 (9th Cir. 1978).

19

obtaining evidence.134 Courts have recognized a similar duty in adversarial proceedings before
immigration judges.135
Of course, a duty to develop the record necessarily permit or require wide-ranging
independent research. Under a broader view, adjudicators may use and take the initiative to
locate any “information that will be useful in making the decision.”136 Under a narrower view, an
adjudicator satisfies the duty to develop by taking part in questioning parties and witnesses,
calling experts, adducing expert testimony, directing the course of hearings, and helping parties
to obtain evidence upon request.137 As discussed later in this report, there may also be good
reasons of accuracy or efficiency for an adjudicator not to conduct independent research even
when her role permits it.138
Reviewing courts have reached conclusions that could reasonably support either stance.
Where one court found it was “[t]o her credit” that an IJ independently searched the internet for
information about an unfamiliar religion,139 another court characterized an IJ’s “sua sponte
introduction of evidence” as one of “a number of other peculiarities . . . that raise concerns about
the impartiality of the proceedings.”140 Where one court found no reversible error when an SSA
adjudicator independently searched for information about the funeral of a party’s uncle,141
another court held that an IJ “engaged in improper behavior . . . by searching for information
about a [party’s] grandmother and then admitting her obituary into the record.”142
III. ENSURING THE RIGHT TO KNOW AND MEET THE EVIDENCE
It is definitional to a fair hearing that the parties “be fully apprised of the evidence
submitted or to be considered” and given the opportunity to “inspect documents and to offer
evidence in explanation or rebuttal.”143 Under the Administrative Procedure Act, the “exclusive
record” for decision making consists of the “transcript of testimony and exhibits, together with
all papers and requests filed in the proceeding.”144 In addition to ensuring that parties know and

134

38 C.F.R. § 21.1032 (2019).
See Mendoza-Garcia v. Barr, 918 F.3d 498, 504 (6th Cir. 2019); Constanza-Martinez v. Holder, 739 F.3d 1100,
1102-03 (8th Cir. 2014); Delgado v. Mukasey, 508 F.3d 702, 706 (2d Cir. 2007); Zhi Wei Pang v. BCIS, 448 F.3d
102, 111 (2d Cir. 2006); Al Khouri v. Ashcroft, 362 F.3d 461, 464-65 (8th Cir. 2004); Yang v. McElroy, 277 F.3d
158, 162 (2d Cir. 2002); Jacinto v. INS, 208 F.3d 725, 733 (9th Cir. 2000).
136
See Castillo-Villagra v. INS, 972 F.2d 1017, 1027 (9th Cir. 1992); Banks v. Schweiker, 654 F.2d 637, 640-41
(1981).
137
See, e.g., SSR 17-4p, 82 Fed. Reg. 46,339, 46,341 (Oct. 4, 2017) (describing an SSA ALJ’s duty to “make every
reasonable effort to help individuals obtain medical evidence from their own medical sources and entities that
maintain medical evidence when the individual gives us permission to request the information.”).
138
See infra Parts IV and V.
139
Cosa v. Mukasey, 543 F.3d 1066, 1068 (9th Cir. 2008).
140
Alcius v. Holder, 374 Fed. Appx. 583, 590 (6th Cir. 2010).
141
Weeks v. Colvin, 2014 U.S. Dist. LEXIS 157231, at *20-21 (D. Conn. Sep. 29, 2014).
142
Kiniti-Wairimu v. Holder, 312 Fed. Appx. 907, 908-09 (9th Cir. 2009).
143
ICC v. Louisville & N. R.R., 227 U.S. 88, 93 (1913); Friendly, supra note 64, at 1282; see also Ohio Bell Tel.
Co. v. Pub. Utilities Comm’n, 301 U.S. 292, 304-05 (1937); W. Ohio Gas. Co. v. Pub. Utilities Comm’n, 294 U.S.
63, 69 (1935); Crowell v. Benson, 285 U.S. 22, 48 (1932); U.S. v. Abilene & S. Rwy., 265 U.S. 274, 288 (1924).
144
See 5 U.S.C. § 556(e).
135

20

are able to meet the evidence against them, the exclusive record principle promotes evidencebased decision making and facilitates meaningful administrative and judicial review.145
A. Hearsay and the Right to Cross-Examination
One objection to the use of certain extra-record information is that it is hearsay—that is,
an out-of-court statement offered in evidence to prove the truth of the matter asserted.146 Except
as limited by statute or agency rules, hearsay is admissible in the administrative context “up to
the point of relevancy”147 so long as it bears “satisfactory indicia of reliability,” it is “probative,”
and it is “fundamentally fair” to use the information.148 Adjudicators thus have greater freedom
than federal judges to rely on information obtained from extra-record documentary sources rather
than through oral testimony during a hearing.149
Nevertheless, parties are entitled to “conduct such cross-examination as may be required
for a full and true disclosure of the facts.”150 When information is general, such as a description
of a medical test in a reputable treatise, cross-examination of the treatise’s author is ordinarily
unnecessary because a party can rebut the information by introducing additional evidence or
expert testimony.151 When information is specific to a party or the disputed facts of a case and
lacks indicia of reliability, due process may require that an adjudicator give the party the
opportunity to cross examine its author.152
As they develop independent research policies, agencies should consider the hearsay
nature of extra-record information and clarify when a party is entitled to cross-examine its
author. Even in cases in which parties are not entitled to cross-examination, agencies should
consider when it is acceptable for adjudicators to seek expertise from documentary materials or
when it is more appropriate to adduce oral or written testimony from an expert witness.
B. Official Notice of a Material Fact
Official notice is the administrative corollary of judicial notice in that it permits an
adjudicator to accept a matter as true without requiring proof of that fact through the introduction
145

See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1162-63
(2019) (Gorsuch, J., dissenting).
146
FED. R. EVID. 801(c).
147
Richardson v. Perales, 402 U.S. 389, 409-10 (1971).
148
Calhoun v. Bailar, 626 F.2d 146, 148-49 (9th Cir. 1980), cert. denied, 462 U.S. 906 (1981); Woolsey v. NTSB,
993 F.2d 516, 520 n.11 (5th Cir. 1993) (quoting Calhoun); Keller v. Sullivan, 928 F.2d 227, 230 (7th Cir. 1991);
Johnson v. U.S., 628 F.2d 187, 180-91 (D.C. Cir. 1980); School Bd. v. HEW, 525 F.2d 900, 905-06 (5th Cir. 1976).
149
See Cornelius J. Peck, Regulation and Control of Ex Parte Communications with Administrative Agencies, 76
HARV. L. REV. 246 (1962); Petroski, supra note 123, at 104-07. Compare this rule with Federal Rule of Evidence
803(18), which permits reliance on a “statement contained in a treatise, periodical, or pamphlet” if it is “called to the
attention of an expert witness or cross-examination or relied on by the expert on direct examination.”
150
Id. at § 556(d).
151
See U.S. ex rel. Dong v. Shaughnessy 166 F. Supp. 745, 749 (S.D.N.Y. 1953); see also U.S. v. Fla. E.C. R., 410
U.S. 224, 240-42 (1973); S. Cal. Edison Co. v. FERC, 717 F.3d 177 (D.C. Cir. 2013).
152
See Sweet v. Astrue, 32 F. Supp. 3d 303, 312-13 (N.D.N.Y. 2012) (citing Townley v. Heckler, 748 F.2d 109, 114
(2d Cir. 1984)); KOCH, supra note 113, § 5:55[2](b). But see Richardson v. Perales, 402 U.S. 389, 409-10 (1971).

21

of evidence.153 By avoiding laborious proof of information that is “obvious and notorious” to an
agency, official notice can be a powerful tool for accuracy, inter-decisional consistency, and
efficiency.154 However, given the potential for overuse or abuse, the courts and Congress have
identified substantive and procedural restrictions on its use.155
1. The Substantive Scope of Official Notice
Not all material facts are appropriate for official notice.156 There is universal agreement
that official notice encompasses all matters subject to judicial notice.157 Under a minority view,
adjudicators may also take official notice of any useful adjudicative facts they know so long as it
is fair, under the circumstances, to shift the burden of proving the fact from one party to the
other.158 (Because official notice represents the presumption of a fact, when an adjudicator takes
official notice of a fact, it has the effect of absolving one party from proving the fact and shifts
the burden to the other party to rebut it.) Under the predominant view, adjudicators may take
official notice of “matters as to which the agency by reason of its functions is presumed to be
expert, such as technical or scientific facts within its specialized knowledge”159 because it would
be unfair to absolve a party of the burden of proving a fact except where an adjudicator reliably
knows the fact to be true. Courts have sometimes found official notice of a fact outside an
agency’s area of expertise to be improper.160 Because the substantive scope of official notice is
closely tied to decisional accuracy, I discuss it further in Part IV.
2. The Procedural Requirements for Official Notice
Constitutional due process permits an adjudicator to take official notice of an extra-record
fact supplied by a party or identified through independent research so long as the parties are
given a meaningful opportunity to rebut it.161 The Administrative Procedure Act (APA) adopts
this constitutional test, providing that an adjudicator may take “official notice of a material fact
not appearing in the evidence in the record” so long as she provides the parties an “opportunity
to show the contrary” upon “timely request.”162

153

Walter Gellhorn, supra note 87, at 136.
See infra Parts IV and V.
155
S. Cal. Edison Co. v. FERC, 717 F.3d 177, 187 (D.C. Cir. 2013) (citing Union Elec. v. FERC, 890 F.2d 1193,
1202 (D.C. Cir. 2013)).
156
Union Elec. Co. v. FERC, 890 F.2d 1193, 1202 (D.C. Cir. 1989) (“the information noticed must be appropriate
for official notice.”).
157
See ATTORNEY GENERAL’S MANUAL ON THE ADMINISTRATIVE PROCEDURE ACT 79 (1947) [hereinafter APA
MANUAL]; Dayco Corp. v. FTC, 362 F.2d 180, 186 (6th Cir. 1966).
158
Davis, supra note 12, at 547; Ernest Gellhorn, supra note 86, at 43; Muir, supra note 1, at 343. The APA
specifies that “[e]xcept as otherwise provided by statute, the proponent of a rule or order has the burden of proof.” 5
U.S.C. § 556(d) (2019).
159
APA MANUAL, supra note 157, at 79; see also Kapacia v. INS, 944 F.2d 702, 705 (10th Cir. 1991); Union Elec.
Co. v. FERC, 890 F.2d 1193, 1202-03 (D.C. Cir. 1989); McLeod v. INS, 802 F.2d 89, 93 n.4 (3d Cir. 1986).
160
See, e.g., Ye v. Att’y Gen., 178 Fed. Appx. 57 (2d Cir. 2006) (finding error where an immigration judge took
official notice of a medical fact).
161
See Ohio Bell Tel. Co. v. Pub. Utilities Comm’n, 301 U.S. 292, 303-06 (1937).
162
5 U.S.C. § 556(e) (2019).
154

22

While the APA’s official notice provision is “sufficiently malleable to permit agency
decision makers to adopt different approaches to official notice depending on the nature of the
fact at issue,” there are essentially four key elements to the rule: (1) notice to the parties, (2) a
party’s timely request to show the contrary, (3) the opportunity to show the contrary, and (4)
association of the extra-record fact with the record.
As discussed in the following sections, the precise procedures for official notice may
reasonably vary according to the circumstances, including the context of the proceeding, the
materiality of the officially noticed fact, the general or specific nature of the fact, and the fact’s
disputability.163 Nevertheless, as part of policies on independent research, agencies should
consider clarifying how and when adjudicators should notify parties of the intent to take official
notice or that official notice has been taken; the temporal and substantive requirements of a
timely request to rebut or explain a noticed fact; what information parties should include with a
request; and the scope of an opportunity to show the contrary.
a. Notice to the Parties
There are several points during a proceeding at which a party can receive notice that an
adjudicator has taken or intends to take official notice of a material fact. An adjudicator may
provide notice of the intent to take official notice before the hearing. For example, a
representative notice of hearing in a Department of Labor Black Lung adjudication reads:
If necessary, the court will take official notice of (1) occupational exertion requirements described in the
Dictionary of Occupational Titles, available at https://www.oalj.dol.gov/ LIBDOT.HTM; (2) altitudes of
particular testing locations, available at www.city-data.com; (3) historical and current B reader lists,
available at https://www.oalj.dol.gov/PUBLIC/BLACK_LUNG/REFERENCES/REFERENCE_WORKS/
Current_B_Reader_List_11_27_2017.pdf and https://www.cdc.gov/niosh/topics/chestradiography/breader–
list.html, respectively; and (4) and mine type, available via the Mine Data Retrieval System at
https://arlweb.msha.gov/drs/drshome.htm. 164

Because parties and their representatives typically have internet access, agencies should consider
hosting common extra-record resources on their own websites or providing internet addresses for
resources available on other websites when they routinely provide advance notice of the intent to
take official notice of certain extra-record material facts.
When an adjudicator intends to engage in more open-ended research prior to a hearing,
an alternative approach is to “give advance notice to the parties of the subject of the . . . proposed
investigation” and “afford the parties a reasonable opportunity to object to the research, and to
respond to the information the judge obtains through the judge’s investigation.”165 By involving

163

See Gebremichael v. INS, 10 F.3d 28, 39 (1st Cir. 1993) (citing Mathews v. Eldridge, 424 U.S. 319, 324 (1976)).
Notice of Hearing and Prehearing Order, Adams v. IVA Coal Inc., Case Nos. 2018-BLA-5228, 2018-BLA-5236
(DOL May 8, 2018).
165
Thornburg, supra note 6, at 191-92; see also Boykin v. 1 Prospect Park ALF, LLC, 993 F. Supp. 2d 264, 269
(E.D.N.Y. 2014) (employing a similar approach); Boykin v. 1 Prospect Park ALF, LLC, 293 F.R.D. 308 (E.D.N.Y.
2013); Jack B. Weinstein, Limits on Judges Learning, Speaking, and Acting—Part I—Tentative First Thoughts:
How May Judges Learn?, 36 ARIZ. L. REV. 539, 560 (1994).
164

23

parties in establishing the scope, methodology, and interpretation of independent research, this
approach may help settle parties’ concerns that independent research is nontransparent.166
Adjudicators sometimes first notify parties of extra-record information at the hearing
itself.167 In at least two cases, an adjudicator conducted an internet search during the hearing,
with the parties’ assent, to verify facts relevant to a party’s testimony.168 In still other cases, a
statement in a hearing decision is the first indication that an adjudicator has taken official notice.
When an appellate adjudicator intends to take official notice of a material fact, she may
do so at either of two points: prior to issuing a decision or in the final decision of the agency.
However, courts in some contexts have found that providing notice in a final agency decision
conflicts with the right to an opportunity to show the contrary.169
b. Timely Request to Show the Contrary
Agency rules rarely, if ever, make explicit what action by a party constitutes a timely
request to show the contrary. An “illustrative rule” from the 1953 report of the President’s
Conference on Administrative Procedure may provide a helpful (if verbose) model:
Any party may controvert a request or a suggestion that official notice of a material fact be taken at the
time the same is made if it be made orally, or by a pleading, reply or brief in response to the pleading or
brief or notice in which the same is made or suggested. If any decision is stated to rest in whole or in part
upon official notice of a material fact which the parties have not had a prior opportunity to controvert, any
party may controvert such facts by appropriate exceptions if such notice be taken in an initial or
intermediate decision or by a petition for reconsideration if notice of such fact be taken in a final report.
Such controversion shall concisely and clearly set forth the sources, authority and other data relied upon to
show the existence or non-existence of the material fact assumed or denied in the decision. 170

Consistent with this model, agencies should consider addressing the manner in which a party
may request an opportunity to rebut an officially noticed material fact as well as the information
the party should submit with that request. Agencies may wish to require, for example, that parties
who object to the taking of official notice make a preliminary, written showing with the request
that they can contest the officially noticed fact.171 Agencies should also consider specifying the
time frame in which such a request must be made.

166

Thornburg, supra note 6, at 192-99.
See, e.g., Dean v. Colvin, 585 Fed. Appx. 904, 905 (7th Cir. 2014); Chen v. Holder, 380 Fed. Appx. 31, 33 n.1
(2d Cir. 2010).
168
See Chouhan v. Holder, 580 Fed. Appx. 547, 547 (9th Cir. 2014); Zamora v. Berryhill, 2018 U.S. Dist. LEXIS
60831, at *33-34 (C.D. Cal. Apr. 9, 2018).
169
See infra Part III.B.2.c.
170
REPORT OF THE CONFERENCE ON ADMINISTRATIVE PROCEDURE 31 (1953). The President’s Conference on
Administrative Procedure is a direct predecessor to the Administrative Conference of the United States.
171
See BNSF v. STB, 453 F.3d 473, 486 (D.C. Cir. 2006); KOCH, supra note 113, § 5:55[2](b).
167

24

c. Opportunity to Show the Contrary
The opportunity to show the contrary includes not only the opportunity to rebut a fact but
also the opportunity to challenge the inferences that an adjudicator draws from it, even if the fact
itself is undisputed.172 In addition to promoting fairness and transparency, the opportunity to
“supplement, explain, and give different perspective to the facts upon which the agency relies” is
a powerful procedural safeguard and promotes substantive accuracy.173 For example, in a case in
which a Social Security Administration adjudicator concluded a disability applicant was working
based on an active business website identified through independent research, the applicant
testified he was unaware the website was still available, stating “[i]t should have been shut
down . . . because I didn’t pay the renewal fees.”174
As to the timing of the opportunity to show the contrary, when an adjudicator notifies the
parties before an evidentiary hearing that he or she intends to officially notice a fact, the hearing
itself offers an opportunity to show the contrary. Regulations at several agencies encourage
adjudicators to handle official notice matters at pre-hearing conferences.175
When a party first learns at a hearing that an adjudicator intends to take official notice of
material, extra-record information, she may object that it is an “improper surprise” for an
adjudicator to first confront a party with extra-record information at a hearing and expect a
rebuttal or explanation on the spot.176 Whether a “surprise” is improper will depend on the type
of information, its disputability, and its author (i.e., the party who objects or someone else).177
Challenges arise more frequently when an adjudicator discovers relevant extra-record
information after the hearing and relies on it in a decision. In some cases, the right to challenge
the officially noticed fact on appeal to an agency reviewer may provide sufficient opportunity to
show the contrary.178 In other cases, it may be incumbent on the adjudicator to offer the parties
an opportunity to show the contrary, either orally or in writing depending on the
circumstances.179 As a general rule, the “critical variables are the degree to which the facts are
adjudicative or legislative, the degree of doubt or certainty, and the degree of effect on the
decision.”180 Kristin Hickman and Richard Pierce note:

172

Chhetry v. U.S. DOJ, 490 F.3d 196, 200 (2d Cir. 2007) (citing de la Llana-Castellon v. INS, 16 F.3d 1093, 1099
(10th Cir. 1994); Rogue v. INS, 954 F.2d 769, 773 (D.C. Cir. 1992)); S. Cal. Edison Co. v. FERC, 717 F.3d 177,
187 (D.C. Cir. 2013) (citing Union Elec. Co. v. FERC, 890 F.2d 1193, 1202 (D.C. Cir. 1989); Kapcia v. INS, 944
F.2d 702, 705-06 (10th Cir. 1991); accord ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 72.
173
See ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 72.
174
Tudisco v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 105292, at *23-24 (W.D.N.Y. July 7, 2017).
175
See, e.g., 12 C.F.R. § 308.31(b)(3) (2019);
176
See Sweet v. Astrue, 32 F. Supp. 3d 303, 311-12 (N.D.N.Y. 2012); but see Dean, 585 Fed. Appx. at 905.
177
See Am. Trucking Ass’ns v. Frisco, 358 U.S. 133, 144 (1958).
178
See Kapcia v. INS, 944 F.2d 702, 705-06 (10th Cir. 1991).
179
See, e.g., Sykes v. Apfel, 228 F.3d 259, 273 (3d Cir. 2000).
180
HICKMAN & PIERCE, supra note 17, § 9.6.1.

25

When facts are adjudicative, disputed, and critical, nothing less than the opportunity to present evidence at
a hearing will normally suffice. When the facts are legislative, the [adjudicator] may still choose to provide
an opportunity to show the contrary through evidence at a hearing, but they are not required to do so. 181

Similar questions arise when an appellate adjudicator takes official notice. There is a
longstanding circuit split in the immigration context as to whether a reopening request provides a
suitable means to show the contrary when the Board of Immigration Appeals (BIA) relies on
official notice of an extra-record fact, or whether the BIA must offer an opportunity to show the
contrary before it issues its decision.182 The Court of Veterans Appeals has held that before the
Board of Veterans’ Appeals relies on independently obtained evidence to decide a disability
claim, it must “provide a claimant with reasonable notice of such evidence and of the reliance
proposed to be placed on it, and a reasonable opportunity for the claimant to respond to it.”183
Regardless of the constitutional and statutory requirements for official notice, agencies should
consider providing an opportunity to show the contrary before publication in contexts in which
publishing a final decision prior to an opportunity to show the contrary could reasonably impact
a party’s reputation or wellbeing,.184
d. Association of the Extra-Record Fact with the Record
Because internet information is impermanent and comparatively unstable,185 agencies
should also develop or clarify their procedures for preserving extra-record internet evidence and
associating it with an administrative record when necessary, to ensure meaningful administrative
and judicial review.186 Adjudicators sometimes associate copies of extra-record internet
resources with the record and sometimes provide uniform resource locators (URL) instead. If a
court is unable to review extra-record information pertinent to a factual finding, it may consider
remanding the case to the agency.187 At a minimum, adjudicators should record the information’s
URL; its date of publication; and the date and time it was accessed or printed.188 Adjudicators
should preserve a copy of the extra-record source and ensure it is “complete” and “legible, with

181

Id.
The First, Fifth, Seventh, and District of Columbia Circuits have held that a motion to reopen offers a sufficient
opportunity to show the contrary. See Gebremichael v. INS, 10 F.3d 28, 38-39 (1st Cir. 1993); Gutierrez-Rogue v.
INS, 954 F.2d 769, 773 (D.C. Cir. 1992); Kaczmarczyk v. INS, 933 F.2d 588, 595-97 (7th Cir. 1991); Rivera-Cruz
v. INS, 948 F.2d 962, 968 (5th Cir. 1991). The Second, Ninth, and Tenth Circuits require BIA to offer parties the
opportunity to show rebut an officially noticed fact before it issues a decision. Chhetry v. United States DOJ, 490
F.3d 196, 201 (2d Cir. 2007); de la Llana-Castellon v. INS, 16 F.3d 1093, 1100 (10th Cir. 1994); Castillo-Villagra v.
INS, 972 F.2d 1017, 1029-30 (9th Cir. 1992).
183
Thurber v. Brown, 5 Vet. App. 119, 126 (1993).
184
See Mulrooney & Legel, supra note 96, at 439 (arguing that publication of a final decision prior to providing an
opportunity to show the contrary “puts the information in the public domain for the respondent's patients, customers,
peers, colleagues, and families to see before any dispute is resolved”); see also Paul v. Davis, 424 U.S. 693 (1976).
185
See supra notes 57-63.
186
TRADEMARK TRIAL AND APPEAL BOARD MANUAL § 704.08(b) provides a useful model.
187
See Myrie v. AG United States, 855 F.3d 509, 514 (3d Cir. 2017); Ostborg v. Comm’r of Soc. Sec, 610 Fed.
Appx. 907, 912, 917 (11th Cir. 2015); Caushi v. AG of the United States, 436 F.3d 220, 231 n.7 (3d Cir. 2006);
Davis v. Berryhill, 2017 U.S. Dist. LEXIS 123512, at *4-5 (S.D. Fla. Aug. 3, 2017); Stinson v. Colvin, 2016 U.S.
Dist. LEXIS 13920, at *9-10 (N.D. Ind. Feb. 4, 2016).
188
TRADEMARK TRIAL AND APPEAL BOARD MANUAL § 704.08(b) (June 2019) [hereinafter TBMP].
182

26

each page displayed so it can be read from top to bottom.”189 Agencies may also find helpful the
suggested practices of the Judicial Conference of the United States for the use of internet
materials in judicial opinions.190
C. Other Uses of Extra-Record Information
The Administrative Procedure Act’s (APA) official notice provision applies only when a
decision “rests” on “official notice” of a “material” “fact” without defining these terms. By
omission, it does not regulate other uses of extra-record information,191 such as official notice of
legal information, the use of material information for purposes other than the official notice, or
the use of non-material information. This raises two issues. First, there is a need to define which
uses of extra-record information fall within the scope of this provision and which do not. Second,
there is need to clarify what procedures, if any, adjudicators must follow when they make use of
extra-record information in a manner that does not fall within the provision’s scope.
This section considers the scope of the statutory terms “rests,” “official notice,”
“material,” and “fact” and the procedures agency adjudicators follow when they use extra-record
information that falls outside that scope. As they develop guidance on independent research,
agencies should consider clarifying the meaning of these terms for purposes of their
adjudications and defining what specific procedures, if any, adjudicators must follow when they
use extra-record information for a purpose other than official notice of a material fact.
1. When a Decision “Rests” on an Officially Noticed Material Fact
The APA’s official notice provision applies only when an agency decision “rests” on an
officially noticed material fact. However, adjudicators sometimes also seek out background or
specific information, for example to prepare for a hearing or to question a party or a witness,
without independently relying on the information in a decision or adding it to the record.192
An adjudicator’s failure to disclose extra-record information may raise concerns about
transparency. When an adjudicator discloses her consideration of extra-record information but
does not explicitly rely on the information to render her decision, parties may still question the
extent to which the extra-record information influenced the adjudicator’s decision making.
Nevertheless, because federal courts review agency decisions to determine whether they are
supported by substantial evidence of record, it is unclear that an adjudicator’s non-use of
independently obtained information has any meaningful effect on a party’s right to know and
meet the evidence.

189

Id. at § 704.08(b) (June 2019); see also Bellin & Ferguson, supra note 4, at 1174.
See Report of the Proceedings of the Judicial Conference of the United States 10-11 (Mar. 17, 2009), available at
https://www.uscourts.gov/sites/default/files/2009-03.pdf; see also SUPREME CT. OF THE U.S., INTERNET SOURCES
CITED IN OPINIONS, https://www.supremecourt.gov/opinions/cited_urls/18 (last visited Aug. 1, 2019).
191
Cf. Ernest Gellhorn, supra note 86, at 46.
192
See Martin, supra note 224, at 1355.
190

27

The Third Circuit found in one case that an immigration judge (IJ) did not err by
questioning a party about the content of two independently obtained internet articles because the
judge “did not rest his decision on these two articles.”193 Where an IJ admitted to “conduct[ing]
an Internet search” that “cast doubt” on a party’s affidavit, the Third Circuit found no due
process violation where the IJ did not “rely” on the information in his decision.194 Reviewing a
Social Security Administration (SSA) decision, a federal magistrate judge held that an
administrative law judge did not err when she conducted independent internet research to learn
the about the side effects of the medication acitretin but “did not use her independent internet
research to support her findings.”195 And in a case where an SSA adjudicator researched a party’s
employer, the court found no error where the adjudicator “did not base her decision on anything
beyond the scope of what [the party] herself had testified to at the hearing.”196
The right to an unbiased tribunal, however, may provide a separate ground for
challenging an adjudicator’s independent research if an adjudicator conducts inappropriate
independent research and the research itself or the information identified through the research is
unduly prejudicial to a party.197
An adjudicator may also improperly use independently obtained information to question
a party, even if she does not rely on the information in her decision. For example, a reviewing
court found it inappropriate where an immigration judge used Wikipedia not just to gain
background information but to test a party’s knowledge of Sikhism198 and in another case
“quizzed” a party “about the custom of bride-price, comparing her answers to a Wikipedia article
he had in front of him.”199
Agencies should consider clarifying what it means for an agency to “rest” on an officially
noticed material fact. Agencies should also consider clarifying whether an adjudicator must
conform to any specific procedures when she considers extra-record information but does not
affirmatively rely on it, such as disclosing such consideration to the parties or adding the extrarecord information to the record.
2. Official Notice and Non-Official Notice of Material Facts
Official notice is “concerned with the process of proof” rather than the “evaluation of
evidence.”200 However, it is often difficult to distinguish between proof and evaluation in
practice, such as when an adjudicator relies on extra-record information to “refute the

193

Ozmen v. A.G. of the United States, 219 Fed. Appx. 125, 128-29 (3d Cir. 2007).
Singh v. AG of U.S., 705 Fed. Appx. 134, 137 (3d Cir. 2017).
195
Shipley v. Colvin, 2015 U.S. Dist. LEXIS 140426, at *15-16 (S.D. Ind. Sep. 24, 2015).
196
May v. Colvin, 2013 U.S. Dist. LEXIS 179107, at *20 (D. Utah Dec. 19, 2013).
197
See supra Part I.
198
Singh v. Holder, 720 F.3d 635, 644-45 (7th Cir. 2013).
199
Sibanda v. Holder, 778 F.3d 676, 680-81 (7th Cir. 2015).
200
Id.; see also Dixie Fuel Co. v. OWCP, 820 F.3d 833 (6th Cir. 2016); KOCH, supra note 113, § 5:55[2]; Michael
Asimow, Evidentiary Hearings Outside the Administrative Procedure Act 20 (Nov. 10, 2016),
https://www.acus.gov/report/evidentiary-hearings-outside-administrative-procedure-act-final-report.
194

28

unequivocal findings” of an expert201 or relies on extra-record information about an expert to
weigh her opinion.202 As a result, adjudicators and courts often interpret official notice broadly to
encompass the use of extra-record information both to prove a fact and to evaluate evidence.203
If agencies wish to distinguish between official notice and other uses of extra-record
facts, or between the procedures applicable to such uses, they should do so clearly and explicitly.
3. Material and Immaterial Facts
Under the APA’s official notice provision, “[w]hen an agency decision rests on official
notice of a material fact not appearing in the evidence in the record, a party is entitled to an
opportunity to show the contrary.”204 By omission, the APA does not mandate that agencies
follow the same procedures when they rest on official notice of facts that that are not material.205
Unfortunately, the APA does not define which facts are material and which are not.
One way to think about materiality is by reference to the nature of the fact itself. For
nearly 80 years, courts and scholars have accepted a distinction between adjudicative and
legislative facts. Adjudicative facts are the “facts of a particular” case: “who did what, where,
when, how, and with what motive or intent.”206 Legislative facts are those which have relevance
to legal reasoning . . ., whether in the formulation of a legal principle or ruling by a judge . . . or
in the enactment of a legislative body.”207
The distinction between adjudicative and legislative facts was first drawn in the
administrative context, when, in a seminal 1942 article, Kenneth Culp Davis argued that “[t]he
rules of evidence for finding facts which form the basis for creation of law and determination of
policy [i.e., legislative facts] should differ from the rules for finding facts which concern only the
parties to a particular case [i.e., adjudicative facts].”208 Davis argued that agencies “must be free
to go outside the record and beyond the limits of judicial notice in informing itself of facts which
enter into its judgment in molding law and formulating policy,” and that the procedural
safeguards for official notice are ordinarily unnecessary for legislative facts, even reasonably
disputable legislative facts, because they do not relate to the individual parties.209
For decades, the distinction between adjudicative and legislative facts has underlain the
rule of judicial notice in the Federal Rules of Evidence (FRE). By its terms, FRE 201, which
requires procedures similar to those in the APA’s official notice provision, applies only to

201

See McDaniel v. Celebrezze, 331 F.2d 426, 428-30 (4th Cir. 1964).
See Hicks v. Comm’r of Soc. Sec., 909 F.3d 786, 805-806 (6th Cir. 2018).
203
See Ernest Gellhorn, supra note 86, at 43-44; The Relationship of Official Notice to the Substantial-Evidence
Rule in the Judicial Review of Administrative Adjudications, supra note 125, at 622-24.
204
5 U.S.C. § 556(e) (emphasis added).
205
See Ernest Gellhorn, supra note 86, at 46.
206
FED. R. EVID. 201(a) Advisory Committee Note; see also Davis, supra note 12, at 549.
207
FED. R. EVID. 201(a) Advisory Committee Note; Davis, supra note 12, at 549.
208
Davis, supra note 112, at 402.
209
Davis, supra note 112, at 402-410; see also Ernest Gellhorn, supra note 86, at 47.
202

29

adjudicative facts.210 The Advisory Committee Notes to FRE 201 make clear that “[n]o rule
deals with judicial notice of ‘legislative’ facts,”211 and scholars have explored in depth the extent
to which federal courts, especially appellate courts, rely on extra-record legislative facts without
following the procedural rules of FRE 201.212 Agencies that adopt the FRE and rely on federal
court practice to define the scope of official notice may be likely to draw the same distinction.213
Even those agencies that do not adopt the FRE may be guided by the same principle,214
essentially viewing adjudicative facts to be “material” and legislative facts not to be “material.”
This taxonomy can be problematic for several reasons. First, as a purely textual matter,
the APA’s official notice provision refers only to “material” facts rather than distinguishing
between adjudicative and legislative facts, even though scholars had already recognized that
distinction by the time of the APA’s enactment. Kristin Hickman and Richard Pierce write that
unlike FRE 201, the APA’s official notice provision “applies to notice of all contested material
facts, adjudicative or legislative.”215 Beyond the APA context, the Supreme Court has held that
an agency may take official notice may take notice of legislative facts within its area of expertise
“as long as a party has an opportunity to respond.”216
Second, while courts and scholars universally accept the conceptual distinction between
adjudicative and legislative facts, there is significant confusion over the nature of its parts.
Following Davis, Hickman and Pierce define adjudicative facts narrowly to be those specific to
the parties or facts of a case.217 They write that while general facts may help the court determine
adjudicative facts, they “do not for that reason become adjudicative facts.”218 However, one need
only look at judicial opinions and treatises on the law of evidence to see that judges often define
adjudicative facts more broadly or at least apply FRE 201 to a broader set of facts. 219 Hickman
and Pierce note that even though FRE 201 is inapplicable to legislative facts, judges cite the rule
most often in the context of legislative facts.220
Third, even accepting the distinction between legislative and adjudicative facts, the line
between them is blurry at best.221 Hickman and Pierce counter that a “degree of vagueness may
be affirmatively desirable” in some instances to the extent that vagueness forces adjudicators to
focus on “the context of the problem, including especially the consequences of the classification”
rather than focusing narrowly on the mechanical distinction between adjudicative and legislative
210

FED. R. EVID. 201(a).
FED. R. EVID. 201(a) Advisory Committee Note.
212
See generally Larsen, supra note 5.
213
See, e.g., NAT’L LABOR RELATIONS BD., DIV. OF JUDGES, BENCH BOOK: AN NLRB TRIAL MANUAL 163 (2019)
[hereinafter NLRB TRIAL MANUAL] (distinguishing among legislative, adjudicative, and background facts and citing
ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017)).
214
See, e.g., 29 C.F.R. § 18.201 (2019).
215
HICKMAN & PIERCE, supra note 17, § 9.6.1. But see KOCH, supra note 113, § 5:55[2](a) (concluding the APA’s
official notice procedures “are clearly required for adjudicative facts but not for legislative facts”).
216
City of Erie v. Pap’s A.M., 529 U.S. 277, 298 (2000) (emphasis added).
217
HICKMAN & PIERCE, supra note 17, § 9.6.1.
218
Id.
219
See generally 1 MARK S. BRODIN ET AL. WEINSTEIN’S FEDERAL EVIDENCE § 201.12 (2019).
220
HICKMAN & PIERCE, supra note 17, § 9.6.1.
221
See generally Larsen, supra note 5; see also Keele, supra note 5, at 131-32; Thornburg, supra note 6, at 153-154.
211

30

facts.222 Indeed, several scholars have recommended that adjudicators should as a matter of
practice follow the procedures for official notice even for legislative facts because legislative
facts can be especially critical to agency decision making.223 The uses of vocational information
in the Social Security disability context and country condition information in the immigration
context provide good examples of the potential importance of legislative facts in adjudication.224
Given these considerations, focusing on a given fact’s importance in a particular
proceeding may offer a more workable model for adjudication than attempting in each case to
categorize an extra-record fact as either adjudicative or legislative. A “background” fact (which
defines basic, undisputed concepts or improve reader comprehension) or “coloring-book” fact
(which serve the primarily rhetorical function of enlivening a written opinion) is less likely to be
material than a general or party-specific fact that goes to the heart of a claim or dispute.225 Courts
have distinguished, for example, between an adjudicator’s citation to an American Psychiatric
Association diagnostic manual to explain the Global Assessment of Functioning scale and a
citation to the same text for the conclusion that a party’s poor social functioning was
“volitional.”226
Of course, focusing on the relative importance of a fact will raise difficult line-drawing
questions. While adjudicators frequently cite online authority as a means to simply confirm or
bolster facts they would previously have attributed to common knowledge,227 it can be more
difficult in other cases to distinguish background facts from more material ones.228 There is also
a risk that a search for one kind of fact may inadvertently expose the adjudicator to other
information that is inappropriate for independent research.229 Nevertheless, as part of a broader
policy on independent research, agencies should attempt to clarify which facts are “material” for
independent research purposes and whether adjudicators should follow any specific procedures
when they use facts that are not “material.” If agencies do wish to distinguish between factual
categories, they should do so clearly.

222

HICKMAN & PIERCE, supra note 17, § 9.6.1.
KOCH, supra note 113, at § 5:55[1]; Charles H. Koch, Jr., Policymaking by the Administrative Judiciary, 25 J.
NAT’L ASS’N ADMIN. L. JUDGES 49, 102 (2005).
224
See David A. Martin, Reforming Asylum Adjudication: On Navigating the Coast of Bohemia, 138 U. PA. L. REV.
1247, 1282-85 (1990); see also Susan K. Kerns, Note, Country Conditions Documentation in U.S. Asylum Cases:
Leveling the Evidentiary Playing Field, 8 IND. J. GLOBAL LEG. STUDIES 197, 209-10 (2000); Vicente A. Tome,
Note, Administrative Notice of Changed Country Conditions in Asylum Adjudication, 27 COLUM. J.L. & SOC. PROBS.
411, 463-64 (1994); HICKMAN & PIERCE, supra note 17, § 9.6.1.
225
Cf. ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017); POSNER, supra note 8, at 137;
Thornburg, supra note 6, at 151-52.
226
Compare Blon v. Colvin, 2016 U.S. Dist. LEXIS 66625, at *8-9 (W.D. Pa. May 20, 2016), with Prince v. Colvin,
2015 U.S. Dist. LEXIS 10547, at *15-18 (Jan. 29, 2015); see also NLRB TRIAL MANUAL, supra note 213, at 163.
227
See, e.g., Jones v. Rocky Mtn. Reg. Dir., BIA, 54 IBIA 40 (2011) (providing a definition of “surveying” from a
Bureau of Land Management webpage and adding a copy of the webpage to the record).
228
Jonathan B. Amarilio & Jillian S. Cole, The Rowe Over Rowe: What To Do With Facts Between the Record,
LITIGATION 53, 55 (Summer 2016); see also Pessoa Construction Co., 2013 NLRB LEXIS 794, at *23 n.13 (taking
“judicial notice” of definitions of medical terms on the National Institute of Health website).
229
Cf. Keele, supra note 5, at 161; Thornburg, supra note 6, at 174-82.
223

31

4. Facts and Non-Facts
Lawyers distinguish between two informational inputs to decision making: “law” and
“fact.” Independent legal research has long been recognized as within the province of federal
and state judges.231 For example, the Federal Rules of Civil Procedure permits judges to
independently research foreign law,232 and many state codes explicitly permit judges to take
judicial notice of certain enumerated legal materials without following any specific
procedures.233 The 1953 report of the President’s Conference on Administrative Procedure
suggested agencies adopt the same approach.234
230

The use of “facts” in the APA’s official notice provision likely serves to exclude official
notice of legal matters and suggests that agencies are free to craft their own procedures, or no
procedures, to govern such practice.235 That much is relatively uncontroversial. Unfortunately, as
many scholars and courts have described, it is difficult to distinguish between fact and law in
practice.236
While some materials are clearly “law” in the administrative context—such as controlling
substantive and procedural rules and agency decisions designated as controlling precedent—
other agency guidance materials that are said to lack the force of law may nevertheless bind
certain employees or represent an authoritative interpretation of a statute or an agency’s rules.237
In other circumstances, agency adjudicators may need to consult state, tribal, or foreign legal
codes or the rules of state or other federal agencies, for example to resolve factual questions or
mixed questions of law and fact such as to determine whether a licensee acted in accordance with
professional standards, whether an alien has a well-founded fear of persecution upon return to
her country of origin, or the procedures prescribed by state law.238
Agency decisions cite interpretive rules and policy statements;239 administrative manuals,
field guides, handbooks, and practitioner guides;240 organization charts;241 informal guidance and

230

Thornburg, supra note 6, at 174.
Morgan, supra note 115, at 270; Frederick Schauer, The Decline of the Record: A Comment on Posner, 51 DUQ.
L. REV. 51, 53 (2013); see also Rowe v. Gibson, 798 F.3d 622, 640 (7th Cir. 2015) (Hamilton, J., dissenting).
232
FED. R. CIV. P. 44.1; ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 478 (2017).
233
See, e.g., N.Y. C.P.L.R. 4511 (CONSOL. 2019).
234
REPORT OF THE CONFERENCE ON ADMINISTRATIVE PROCEDURE, supra note 170, at 28-31.
235
Cf. Peck, supra note 149, at 243-46.
236
See Ronald J. Allen & Michael S. Pardo, The Myth of the Law-Fact Distinction, 97 NW. U. L. REV. 1769, 176970 (2003); Thornburg, supra note 6, at 174-79.
237
See generally Admin. Conf. of the U.S., Recommendation 2019-3, Public Availability of Agency Guidance
Documents, 84 Fed. Reg. 38,931 (Aug. 8, 2019); Admin. Conf. of the U.S., Recommendation 2019-1, Agency
Guidance Through Interpretive Rules, 84 Fed. Reg. 38,927 (Aug. 8, 2019); Admin. Conf. of the U.S., Public
Availability of Adjudication Rules, 84 Fed. Reg. 2142 (Feb. 6, 2019); Admin. Conf. of the U.S., Recommendation
2017-5, Agency Guidance Through Policy Statements, 82 Fed. Reg. 61,734 (Dec. 29, 2017).
238
See Mushayama v. Holder, 469 Fed. Appx. 443, 456-57 (6th Cir. 2012); Niagara Mohawk Power Corp. v. E.
Area Dir., BIA, 32 IBIA 276 n.1 (1998).
239
See, e.g., O’Connell Elec. Co., 23 OSHC 1851 (2011).
240
See, e.g., Samuels v. VA, Docket No. NY-0752-14-0293-I-1, 2016 MSPB LEXIS 4631, at *46 (Aug. 8, 2016).
241
See, e.g., U.S. Postal Service, 365 NLRB No. 51 (2017).
231

32

letters;242 press releases, alerts, and educational campaign materials;243 and public statements of
agency officials.244 Federal law provides that publication of a document in the Federal Register
creates a rebuttable presumption that it was “duly issued, prescribed, or promulgated” but is
silent as to the truth of the matter asserted in the Federal Register notice.245 Many other guidance
documents are not published in the Federal Register but are made available on agency
websites.246 Other agency decisions reference state agency guidance materials of varying
formality published in state official journals or on state agency websites.247
As part of a policy on independent research, agencies should consider clarifying which
materials constitute “law” for purposes of official notice and what procedures, if any,
adjudicators should follow when they take consult or take official notice of information from
legal materials. An “illustrative rule” in the 1953 report of the President’s Conference on
Administrative Procedure and state evidentiary codes may provide a helpful model.248
IV. ACHIEVING DECISIONAL ACCURACY
A. When Are Adjudicators Institutionally Equipped to Conduct Factual Research?
A common objection to independent research in the federal courts is that judges, who are
generalist attorneys, may not be institutionally equipped to undertake consistently high-quality
independent factual research.249 Courts, parties, and observers have sometimes raised the same
concern in the administrative context as well. For example, reviewing courts have repeatedly
held that even though Social Security Administration (SSA) adjudicators routinely decide cases
that turn on medical facts, they are not medical experts and should not rely on extra-record
medical information to “make their own independent medical findings” or “supplant[] the
medical expert.”250 Instead, SSA adjudicators rely on the testimony of medical experts and on
policy statements developed by agency policy makers which provide treatise- or official noticelike guidance on the nature, severity, and effects of medical impairments.251
242

See, e.g., Arnold E. v. Lynch, Appeal No. 0120121034, 2015 EEOPUB LEXIS 2793, at *30 n.5 (Oct. 14, 2015).
See, e.g., Gregory Bartko, Exchange Act Release No. 71666, 2014 SEC LEXIS 841, at *57 n.2 (Mar. 7, 2014).
244
See, e.g., Robert Weeks, Initial Decisions Release No. 199, 2002 SEC LEXIS 3433, at *153 (ALJ Feb. 4, 2002).
245
44 U.S.C. § 1507 (2019).
246
See generally Cary Coglianese, Public Availability of Agency Guidance Documents (May 15, 2019) (report to
the Admin. Conf. of the U.S.), https://www.acus.gov/report/consultant-report-public-availability-agency-guidancedocuments.
247
See, e.g., Arthur H. Bell, D.O.; Decision and Order, 80 Fed. Reg. 50,035 (Aug. 18, 2015).
248
See REPORT OF THE CONFERENCE ON ADMINISTRATIVE PROCEDURE, supra note 170, at 28.
249
Cheng, supra note 9, at 1283-84; see also Rowe v. Gibson, 798 F.3d 622, 642-43 (2015) (Hamilton, J.,
dissenting).
250
See Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996); Ness v. Sullivan, 904 F.2d 432, 435 (8th Cir. 1990);
Williams v. Richardson, 458 F.2d 991, 992 (5th Cir. 1972); Nelms v. Gardner, 386 F.2d 971, 973 (6th Cir. 1967);
Colwell v. Gardner, 386 F.2d 56, 71-72 (6th Cir. 1967); Sayers v. Gardner, 380 F.2d 940, 954-55 (6th Cir. 1967);
Ross v. Gardner, 365 F.2d 554, 557-58 (6th Cir. 1966); Hall v. Celebrezze, 314 F.2d 686, 690 (6th Cir. 1963); see
also Felegi v. Astrue, 2011 U.S. Dist. LEXIS 145836, at *10-11 (D. Ark. 2011) (finding error where “[i]nstead of
further developing the record by contacting Plaintiff’s treating sources, the ALJ “Googled” Plaintiff’s illnesses and
found her impairments were not disabling”).
251
Social Security Rulings (SSR) address the evaluation of disorders such as postpolio sequelae, reflex sympathetic
dystrophy syndrome/complex regional pain syndrome, visual field loss and automated static threshold perimetry,
243

33

However, adjudicators may be better positioned than federal judges to undertake
independent research in certain circumstances. First, because adjudicators only decide a
comparatively narrow range of factual and legal issues, they gain familiarity with not only the
general principles of their cases but also the resources helpful to their resolution.252 Certainly one
historical reason for the creation of agency adjudicative schemes has been to have decisions
“made by experienced officials with an adequate appreciation of the complexities of the subject
which is entrusted to their administration.”253 And it is well established that while adjudicators
may be limited in their ability to independently supplement the record, they can rely on their
specialized expertise to evaluate, weigh, and draw conclusions from the evidence.254
At a personal level, it may even be difficult or “unnatural” for an adjudicator to
“disregard known facts and fail to resort to available sources of facts” or “to resist the temptation
to make full use of his specialized expertise.”255 This is especially true in mass adjudication
systems in which adjudicators almost repetitively encounter the same kinds of evidence and
information. It may also be true that specialist decision makers are particularly attentive to legal
and factual developments within their area of specialization; immigration judges, for example,
may closely follow international current events. As extra-record information becomes “obvious
and notorious” to an adjudicator, relying on that information can promote accurate decision
making.256 Prohibiting adjudicators from consulting known resources not submitted by a party
may have the unintended effect of promoting decision making based on conjecture or halfremembered notions over verifiable and transparent documentary information.257
Second, adjudicators have comparatively easy access to greater amounts of specialized
information curated by agency experts or housed in agency collections.258 It is for this reason that
while the scope of “judicial notice properly depends upon what is already in the court’s
possession, official notice logically should depend upon what is already in the agency’s
possession.”259 Both Supreme Court case law and the Administrative Procedure Act’s official
notice provision lend support to the idea that agency adjudicators have greater capacity to
research “matters as to which the agency by reason of its functions is presumed to be expert,
such as technical or scientific facts within its specialized knowledge.”260
Third, while the federal courts have limited ability to “prescribe general rules of practice
and procedure and rules of evidence,” there are easier mechanisms for agency policy makers and
fibromyalgia, drug addiction and alcoholism, chronic fatigue syndrome, diabetes mellitus, interstitial cystitis, genetic
test results, sickle cell disease, and obesity. Other SSRs address the occupational effects of specific physical and
mental limitations. SSRs are issued by the Commissioner of Social Security, published in the Federal Register, and
made publicly available on SSA’s website.
252
See supra note 127.
253
Republic Aviation Corp. v. NLRB, 324 U.S. 793, 800 (1945).
254
NLRB v. Link-Belt Co., 311 U.S. 584, 597 (1941); Asimow, supra note 200, at 20.
255
Davis, supra note 112, at 413.
256
ATTORNEY GENERAL’S COMMITTEE, supra note 81, at 72.
257
Cf. Thornburg, supra note 6, at 190 (citing Kenneth Culp Davis, Judicial Notice, 55 COLUM. L. REV. 945, 953
(1955)).
258
See supra notes 124-125.
259
Davis, supra note 12, at 548.
260
APA MANUAL, supra note 157, at 79.

34

adjudicative bodies to develop procedural rules and policies to guide independent research.261
While no agency appears to have developed a comprehensive rule or policy on how adjudicators
should or should not conduct independent research, more than 200 regulations on official notice
and scattered statements in sub-regulatory guidance materials regulate its practice across the
federal government. I discuss these approaches in the following section.
B. Agency Policies on Subjects Appropriate for Independent Research
Existing agency policies on independent research are largely limited to official notice of
facts and silent as to other uses of extra-record information. These policies tend to exhibit three
major approaches to guiding independent research.
First, some agencies import the concept of judicial notice under the Federal Rules of
Evidence, either directly or using substantially similar language.262 Adjudicators in these
agencies frequently rely on federal court precedent and practice to determine the scope of official
notice rather than developing an agency-specific approach. A contemporary problem is “the
haphazard and poorly theorized method by which courts apply judicial notice rules to the
Internet.”263
Second, some agencies designate by rule or sub-regulatory policy those categories of
information that are appropriate or inappropriate for independent research. I call this a subject
matter-based approach. For example, some agency rules permit agency adjudicators to take
official notice of (a) matters known within the adjudicator’s jurisdiction or area of expertise;264
(b) matters within the “general knowledge” of the agency as an expert body or “generally
known” within the agency’s expertise;265 (c) matters of “technical or scientific fact” within the
agency’s area of expertise;266 (d) facts derived from “a not reasonably questioned scientific,
medical or other technical process, technique, principle or explanatory theory” within the
agency’s area of expertise;267 (e) matters of “technical, scientific, or commercial fact of
established character;”268 and (f) matters that “can be verified.”269 In sub-regulatory guidance,
the Social Security Administration’s (SSA) Hearings, Appeals, and Litigation Law Manual
(HALLEX) prohibits adjudicators from “us[ing] Internet sites and social media networks to
obtain information about claimants to adjudicate cases.”270 SSA adjudicators may rely on
internet information about a party only if a specialized investigative unit corroborates it.271 (This
261

Compare 28 U.S.C. § 2072 (2019) with 5 U.S.C. § 553 (2019).
See, e.g., 12 C.F.R. § 1081.303 (2019) (CFPB); 29 C.F.R. § 101.10 (2019) (NLRB) (implementing 20 U.S.C. §
160); Id. at § 2200.71 (OSHRC); 37 C.F.R. § 2.122 (2019) (TTAB).
263
Bellin & Ferguson, supra note 4, at 1164-65.
264
49 C.F.R. § 511.43 (2019) (NHTSA).
265
16 C.F.R. § 3.43 (2019) (FTC).
266
10 C.F.R. §§ 2.337 (2019) (NRC); cf. Admin. Conf. of the U.S., Model Adjudication Rules § 323 (2018).
267
29 C.F.R. § 18.201 (2019) (DOL).
268
7 C.F.R. § 1.141 (2019) (USDA).
269
5 C.F.R. § 1201.64 (2019) (MSPB).
270
HALLEX §§ I-2-5-69, I-3-2-40 (2019) (emphasis added); see also The Social Security Administration: Is It
Meeting Its Responsibilities to Save Taxpayer Dollars and Serve the Public?: Hearing Before the Sen. Comm. on
Finance, 112th Cong. 19-20 (2012) (Statement of Social Security Commissioner Michael J. Astrue).
271
Id. §§ I-2-5-69, I-3-2-40 (2019).
262

35

restriction provides a rare example of an agency rule on independent research that goes beyond
official notice.)
Third, some agencies enumerate by rule or sub-regulatory policy those sources or
categories of sources that contain facts that are appropriate or inappropriate for official notice. I
call this a source-based approach. For example, agency rules permit adjudicators to take official
notice of (a) agency proceedings;272 (b) the agency’s “public official records”;273 (c) “official
public records of any Federal or state government agency”;274 (d) “official documents”;275 (e)
“any reasonably available public document”;276 and (f) any “non-privileged document required
by law or regulation to be filed with or published by a duly constituted government body.”277
Some agencies have developed rules that permit adjudicators to take official notice of
facts contained in specific government or non-government publications. For example,
Department of Transportation and Surface Transportation Board regulations authorize
adjudicators to take official notice of data and publications as government and non-government
entities make them available;278 Social Security Administration regulations take “administrative
notice” of “reliable job information” in the Dictionary of Occupational Titles;279 and a
Department of Defense regulation authorizes adjudicators to take official notice of “rates set by
the Office of Management and Budget” and published in the Federal Register.280
Some agencies have also adopted source-based approaches (for official notice or other
purposes) in sub-regulatory guidance, for example:
•

Social Security Administration. The Hearings, Appeals, and Litigation Law Manual
(HALLEX) directs adjudicators to consider certain earnings record information
compiled by the Social Security Administration (SSA), Department of Health and
Human Services, and Internal Revenue Service;281 permits adjudicators to verify a
medical source’s professional qualifications using the “resources found in [the
agency’s] Digital Library,”282 a psychologist’s licensure status using a state website
designated by agency policy experts,283 or inmate information on websites identified
by designated officials;284 and discourages adjudicators from using “[m]edical texts or
publications as the authority for resolving an issue.”285

272

40 C.F.R. § 179.95 (2019) (EPA).
17 C.F.R. § 201.323 (2019) (SEC).
274
12 C.F.R. § 308.36 (2019) (FDIC).
275
8 C.F.R. § 1003.1(d)(3)(iv) (2019) (EOIR, BIA).
276
15 C.F.R. § 904.204 (2019) (NOAA).
277
Id.
278
14 C.F.R. § 302.24(g); 49 C.F.R. § 1180.4(h).
279
20 C.F.R. §§ 404.1566, 416.966 (2019).
280
32 C.F.R. § 842.11 (2019).
281
HALLEX §§ I-2-5-74, I-3-2-12 (2019).
282
Id. at § I-2-1-30.
283
Id.
284
Id. at §§ I-2-5-69, I-3-2-40.
285
Id. at § I-2-8-25.
273

36

•

Executive Office for Immigration Review. The Board of Immigration Appeals
Practice Manual allows BIA to officially notice State Department country reports in
removal and asylum proceedings.286 Country reports provide useful background
information as well as information useful to determining whether an applicant has a
well-founded fear of persecution upon return to her country of origin.287

•

Department of Labor. The Judges’ Benchbook: Black Lung Benefits Act maintained
by the Office of Administrative Law Judges specifies that adjudicators may take
official notice of occupational information in the Dictionary of Occupational Titles;
physician credentials from sources such as the Directory of Medical Specialists; and
judicial records and investigative reporting related to physician misconduct.288

•

Trademark Trial and Appeal Board. The Trademark Trial and Appeal Board
Manual of Procedure (TBMP) specifies that the Trademark Trial and Appeal Board
(TTAB) may take official notice of “dictionary definitions, including definitions in
technical dictionaries, translation dictionaries and online dictionaries which exist in
printed format or that have regular fixed editions” as well as “slang dictionaries;”
“encyclopedia entries;” “census data;” “standard reference works;” and “commonly
known facts.”289 The Board will “generally not take [official] notice of definitions or
entries found only in online dictionaries or reference works not available in a printed
format.”290 The TBMP also permits the Board to consider “[a]n applicant’s materials,
such as its website or advertisements describing its goods or services, or specimens
showing use of its mark” in ex parte proceedings, but it is unclear to what extent
TTAB adjudicators independently obtain such information.291

•

Department of Health and Human Services. The Medicare Benefit Policy Manual,
published by the Centers for Medicare and Medicaid Services, directs adjudicators to
consider off-label use of drugs and biologicals in anti-cancer chemotherapeutic
regimens described in “peer-reviewed medical literature appearing in the regular
editions” of twenty-six enumerated journals.292 The Social Security Act requires the
Secretary of Health and Human Services to develop and maintain a list of compendia
“appropriate for identifying medically accepted indications for drugs.”293

286

BOARD OF IMMIGRATION APPEALS PRACTICE MANUAL 67 (2019); see also Board of Immigration Appeals:
Procedural Reforms To Improve Case Management, 67 Fed. Reg. 54,877, 54,882 (Aug. 26, 2002). The BIA
maintains the Practice Manual “for the information and convenience of the general public and for parties that appear
before the Board.” BOARD OF IMMIGRATION APPEALS PRACTICE MANUAL at 1.
287
See 8 C.F.R. § 1208.13.
288
JUDGES’ BENCHBOOK: BLACK LUNG BENEFITS (2013).
289
TRADEMARK TRIAL AND APPEAL BOARD MANUAL OF PROCEDURE § 1208.4 (2019) [hereinafter TBMP]. The
TBMP compiles “statutory, regulatory, and decisional authority . . . as a guide for both the Board and practitioners.”
Introduction to TBMP.
290
Id. § 1208.4. But see Alice A. Wang, Googling for Meaning: Statutory Interpretation in the Digital Age, 125
Yale L.J. F. 267, 269 (2016) (“The Internet has made traditional dictionaries obsolete. . . . Macmillan Publishers
decided to stop printing its dictionaries in 2012, and the Oxford English Dictionary may never be printed again.”).
291
Id. § 1208.5.
292
MEDICARE BENEFIT POLICY MANUAL § 50.4.5.B (2019).
293
42 U.S.C. 1395x(t)(2)(B)(ii) (2019).

37

Both subject matter-based and source-based approaches serve the same purpose of
defining facts that adjudicators are likely to be well-positioned to research. However, while
subject matter-based definitions leave it to individual adjudicators (and reviewing courts) to
determine what information and sources are appropriate and inappropriate for independent
research, source-based definitions rely on policy makers to designate, consistently across an
adjudicative scheme, which resources they know to contain reliable information.
Historically, both approaches would likely have yielded similar results. Before the
internet was widely available, adjudicators were largely limited, as a practical matter, to an
agency’s accumulated factual materials: its rules and sub-regulatory guidance; its files, data,
reports, and studies; and specialized collections curated by agency librarians.294 Because there
was far less institutional capacity to conduct research outside those materials, these
“accumulations of factual materials” represented the real-world manifestation of agency
expertise available to an adjudicator.295
Today, however, the internet provides adjudicators with a world of potentially relevant
information outside the four walls of an agency. Whether or not they take advantage of the
ability, adjudicators and their staff report they are now able to engage in more and better inhouse research. This raises questions of both accuracy and inter-decisional consistency.
Just as courts have had to grapple with new questions about what constitutes a “source
whose accuracy cannot be questioned,”296 agency adjudicators must now decide what materials
represent agency expertise. In a previous time in which agency experts had greater control over
the physical materials available to an adjudicator, a subject matter-based approach may have
been sufficient. However, internet access raises serious questions about the suitability of subject
matter-based approaches.
Because source-based approaches empower policy experts to designate the materials that
should be available to adjudicators, they essentially replicate an earlier library-based model of
independent research in a virtual space. As a result, they may offer an approach that is wellsuited for today’s less constrained informational environment. Source-based approaches promote
accuracy by ensuring that adjudicators rely on reliable resources and inter-decisional consistency
by ensuring that adjudicators across an adjudicative scheme consult the same resources for the
same information. Source-based approaches also promote efficiency by decreasing the need for
individual adjudicators to identify reliable sources for extra-record information and by focusing
administrative and judicial review on the use of extra-record information rather than its accuracy
or reliability. Source-based approaches also promote transparency by providing specific notice to
parties of the information that may be used in their cases.

Ernest Gellhorn, supra note 86, at 42 (“extra-record facts usually have been developed by the agency’s expert
staff or accumulated from agency decisions”).
295
Cf. Larsen, supra note 5, at 1290 (describing the effect of the “digital revolution” on the Supreme Court’s
institutional capacity to conduct independent research).
296
Barger, supra note 10, at 65-67; Bellin & Ferguson, supra note 4, at 1167; Godwin, supra note 51; Thornburg,
supra note 6, at 159.
294

38

Of course, agencies should take care that source-based approaches are sufficiently
detailed to be useful. As individuals and entities publish greater amounts of information on their
websites, they should consider which materials are appropriate for independent research. Vague
designations such as the “public” or “official” documents of an agency are generally less helpful
than reference to specific agency materials or categories of agency materials.
Certain sources are especially appropriate for designation. As the Board of Alien Labor
Certification Appeals noted, the “vast majority of use of [official] notice . . . has been to take
notice of information contained in government publications.”297 For example, federal
adjudicators rely on vocational information available through the Dictionary of Occupational
Titles, O*NET, and the Occupational Outlook Handbook;298 data available through the Census
Bureau website;299 medical and health information available through the websites of the National
Institutes of Health and Centers for Disease Control;300 Department of Agriculture cost-of-living
information;301 a Department of Energy fuel economy calculator;302 prevailing wage data
collected by the Bureau of Labor Statistics (BLS) and made publicly available through the
Foreign Labor Certification Data Center Online Wage Library;303 miners’ wage information
developed by the Office of Workers’ Compensation Programs;304 Mine Safety and Health
Administration Fatalgrams;305 and many other databases, reports, alerts, press releases, public
statements, and educational materials available through federal agency websites.306

297

Albert Einstein Medical Ctr., 2011 BALCA LEXIS 1577 (Nov. 21, 2011). Federal courts have also frequently
taken judicial notice of information on government websites. Bellin & Ferguson, supra note 4, at 1159-60.
298
See Albert Einstein Medical Ctr., 2011 BALCA LEXIS 1577.
299
See, e.g., Kipling Apparel, Case Nos. 86356569, 86356608, 2018 TTAB LEXIS 371 (Sep. 28, 2018) (number of
Americans with the surname “Kipling”); De Luca v. USPS, Docket No. DE-0353-10-0123-I-1, 2010 MSPB LEXIS
4477 (July 30, 2010) (percentage of city residents who commute by private vehicle, carpool, or public transit).
300
See, e.g., St. Anthony’s Nursing and Rehabilitation Ctr. v. CMS, Docket No. C-16-203, 2016 HHSDAB LEXIS
342, at *7-8 (HHS Aug. 29, 2016); Pirkkala v. DOJ, 2016 M.S.P.B. 16 (2016); Shipley v. Colvin, 2015 U.S. Dist.
LEXIS 140426, at *15-16 (S.D. Ind. Sep. 24, 2015); Angel Kidney Care of Inglewood v. CMS, Docket No. C-152799, 2016 HHSDAB LEXIS 211, at *3-4 (Aug. 1, 2016); Case No. 10-34 734, 2014 BVA LEXIS 38245 (Aug. 27,
2014); MikLin Enterps., 361 NLRB No. 27 n.20 (Aug. 21, 2014); 2014 Immig. Rptr. LEXIS 2169 (Apr. 28, 2014);
Ricca v. Dyncorp Int’l, 45 Ben. Rev. Bd. Serv. 917 (2011); Collins v. Jackson, Appeal No. 0120081048, 2011
EEOPUB LEXIS 195 (Jan. 21, 2011); Smith v. DOI, 2009 M.S.P.B. 165 (2009); Kelley v. Washington Group Int’l,
39 Ben. Rev. Bd. Serv. 104 (2005); Tornbom v. Premier Chems., 26 FMSHRC 414 (2004).
301
See, e.g., Brown v. OPM, Case No. SF-0845-15-0606-I-1, 2015 MSPB LEXIS 7829, at *19 (Sep. 21, 2015).
302
See, e.g., Owens v. OPM, Case No. SF-0845-16-0277-I-1, 2016 MSPB LEXIS 3299 (June 2, 2016).
303
See, e.g., 2014 Immig. Rptr. LEXIS 3457 at *22-23 (May 28, 2014).
304
See, e.g., Johnson v. Island Creek Coal, Case No. 2016-BLA-06009 (DOL Mar. 26, 2019).
305
See, e.g., MSHA v. Leeco Inc., 38 FMSHRC 2377 (2016); MSHA v. Ky. Fuel Corp., 37 FMSHRC 1831 (2015).
306
See, e.g., Docket No. 15-06 627A, 2018 BVA LEXIS 111345 (Aug. 20, 2018) (public health report); Meg
Scherch Peterson, 193 IBLA 255 (2018) (recreational area webpages); Wong v. DOC, Docket No. DC-0752-170298-I-2, 2018 MSPB LEXIS 419, at *17-18 (Jan. 31, 2018) (federal government operating status); J and M Miller
Construction, 26 BNA OSHC 1242 (No. 14-1765, 2016) (Nail Gun Safety: A Guide for Construction Contractors);
Cooper Tire & Rubber Co., No. 11-1588, 2015 OSAHRC LEXIS 14, at *50 (Mar. 23, 2015) (Chemical Safety
Board investigative report); Anthony Fields, Exchange Act Release No. 74344, 2015 SEC LEXIS 662, at *5 n.3
(Feb. 20, 2015) (How Prime Bank Frauds Work); Trenton Indian Serv. Area v. BIA, 54 IBIA 298 (2012) (audit
report); Collins v. USDA, Docket No. SF-3443-05-0163-I-1, 2005 MSPB LEXIS 7117, at *22-23 n.8 (Nov. 18,
2005) (USDA pay calendar).

39

Agencies should also consider designating standard internet resources for facts
traditionally subject to judicial notice in the federal courts, such as maps,307 the elevation of
geographical locales,308 dictionaries,309 weather,310 calendars,311 and exchange rates.312
In developing source-based approaches, agencies should consider whether it is preferable
for adjudicators to reference a specific version or edition of extra-record information or to
consult the most current version or edition as it becomes available.313 One solution may be for
agencies themselves to provide adjudicators and parties with online and up-to-date access to
designated resources.314 For example, the website of the Department of Labor’s Office of
Administrative Law Judges provides public web access to several resources regularly noticed by
agency adjudicators,315 and adjudicators regularly direct parties in hearing notices to access those
and other materials online.316 SSA is currently working with BLS to develop a new occupational
reference tool for disability adjudication, which it will make available to adjudicators and parties
through a “web-based, publicly available, information technology platform.”317
A particularly good example is the Executive Office for Immigration Review’s Virtual
Law Library. EOIR’s Law Library and Immigration Research Center (LLIRC) maintains
Country Pages on the Virtual Law Library, “Country Conditions Research.”318 LLIRC staff
307

See, e.g., Bud Antle, Inc., 359 NLRB No. 140 n.3 (2013) (Google Maps); Black v. Logistec of Conn., 40 Ben.
Rev. Bd. Servs. 462 (2006) (Yahoo! Maps).
308
See, e.g., Dean v. Williams Mtn. Co., Case No. 2012-BLA-05596 (DOL Aug. 19, 2015).
309
See, e.g., Koch v. White, 251 F. Supp. 3d 162, 173 (D.D.C. 2017) (Merriam-Webster); Roemer Industries, 367
NLRB No. 133 (2019) (Collins English Dictionary); Hamel v. DHS, Case No. DE-0752-15-0039-I-2, 2017 MSPB
LEXIS 3311 (July 31, 2017) (Urban Dictionary); Lashawna C. v. Perez, Appeal No. 0720160020, 2017 EEOPUB
LEXIS 214 (Feb. 10, 2017) (American Heritage); I & S Healthcare Servs., Case No. A-13-42, 2013 HHSDAB
LEXIS 343 (June 24, 2013) (Macmillan); Yakima Valley School, Docket No. A-11-85, 2011 HHSDAB LEXIS 248
(Nov. 22, 2011) (Encarta World English Dictionary).
310
See, e.g., Century Communities, 27 BNA OSHC 1336 (No. 17-0455, 2018) (NOAA); West Coast Mobile
Orthopedics v. CMS, Docket No. C-14-420, 2014 HHSDAB LEXIS 242, at *6 n.1 (May 28, 2014)
(www.friendlyforecast.com); Cowart v. USPS, Docket No. SF-0752-11-0465-B-1, 2012 MSPB LEXIS 6561, at *64
n.26 (Nov. 5, 2012) (www.worldexecutive.com); Docket No. 04-15 421, 2010 BVA LEXIS 23105 (May 12, 2010)
(www.tutiempo.net).
311
See, e.g., Mandujano v. USPS, Case No. SF-0752-18-0083-C-1, 2019 MSPB LEXIS 922 (Mar. 28, 2019).
312
See, e.g., Munoz v. Sallyport Global Servs., 52 Ben. Rev. Bd. Servs. 135 n.11 (Feb. 8, 2018) (XE); GruenbergReisner v. Overseas Moving Specialists, Case No. 1947(I), 2017 FMC LEXIS 9, at *4 n.2 (May 17, 2017) (Oanda);
Veliz v. SOC-SMG, 50 Ben. Rev. Bd. Servs. 855 n.3 (Oct. 24, 2016) (Bloomberg); Odur v. Moveone FZE, 50 Ben
Rev. Bd. Servs. 135 (Feb. 17, 2016) (Bank of Uganda); Izzat v. Reep Inc., 46 Ben. Rev. Bd. Servs. 781 n.10 (Sep. 5,
2012) (Bank of Canada); E. M. v. Dyncorp Tech. Servs., 43 Ben. Rev. Bd. Servs. 498 n.2 (May 28, 2009) (European
Central Bank and United Nations).
313
See generally Admin. Conf. of the U.S., Recommendation 2011-5, Incorporation by Reference, 77 Fed. Reg.
2257 (Jan. 17, 2012). Note that under Office of the Federal Register regulations, agencies may in some cases be
“legally required to identify the specific version of material incorporated by reference and are prohibited from
incorporating material dynamically.” Id.
314
See generally Admin. Conf. of the U.S., Recommendation 2018-5, Public Availability of Adjudication Rules, 84
Fed. Reg. 2142 (Feb. 6, 2019).
315
DOL, OFFICE OF ADMINISTRATIVE LAW JUDGES, https://www.oalj.dol.gov (last visited July 31, 2019).
316
See supra note 164 and accompanying text.
317
SOC. SEC. ADMIN., OCCUPATIONAL INFORMATION SYSTEM PROJECT, https://www.ssa.gov/disabilityresearch/
occupational_info_systems.html (last visited July 29, 2019).
318
EOIR, VIRTUAL LAW LIBRARY, https://www.justice.gov/eoir/virtual-law-library (last visited July 10, 2019).

40

compile and update Country Pages, which provide adjudicators and members of the public with
access to “an accurate, up to date, balanced and impartial compilation of relevant materials” for
each country, including State Department reports and reports by other governmental and nongovernmental entities.319 This model tracks a 1990 recommendation by the Administrative
Conference of the United States that the agency establish a “documentation center, staffed with
regional specialists” tasked with “maintain[ing] current and detailed information on country
conditions, from both governmental and nongovernmental sources.”320
As they designate resources as reliable or unreliable, agencies should seek input from
interested members of the public as they develop source based-approaches. Public input can
prove valuable in obtaining feedback regarding which extra-record resources are reliable or
unreliable. For example, when the Civil Aeronautics Board first pursued a source-based
approach in 1961, it specifically added three additional categories of documents in response to
comments from regulated entities and civic organizations.321 More recently, in response to a
proposal that SSA adjudicators consider disability claimants’ social media posts,322 claimants’
representatives and disability advocates have questioned the reliability of such information for
disability adjudication purposes.323
C. Developing Guidance on Assessing the Reliability of Internet Information
A review of federal agency decisions indicates adjudicators currently rely on a variety of
resources that have not been publicly designated as reliable by agency experts. These include:
•
•
•

web versions of print publications;324
encyclopedias and general reference sources;325
the websites of non-governmental organizations (NGO), non-profit advocacy groups,
and charitable foundations;326

319

Id.
See Admin. Conf. of the U.S., Recommendation 89-4, Asylum Adjudication Procedures, 54 Fed. Reg. 28,970
(July 10, 1989).
321
Rules of Practice in Economic Proceedings, 26 Fed. Reg. 6306 (July 14, 1961).
322
Considering Social Media in Evaluating Disability Claims, OFFICE INFO. & REG. AFF., https://www.reginfo.gov/
public/do/eAgendaViewRule?pubId=201904&RIN=0960-AI42 (last visited Aug. 28, 2019).
323
Robert Pear, On Disability and on Facebook? Uncle Sam Wants to Watch What You Post, N.Y. TIMES (Mar. 10,
2019).
324
See, e.g., Palm Garden of Sun City v. CMS, Docket No. C-10-878, 2011 HHSDAB LEXIS 124, at *19 (Sep. 19,
2011) (J. Am. Med. Ass’n); Case No. 09-11 781, 2011 BVA LEXIS 20470 (May 25, 2011) (Merck Manual).
325
See, e.g., Cuomo v. Trevcon Construction Co., 47 Ben. Rev. Bd. Servs. 1215 (Jan. 8, 2014) (WiseGEEK); Angel
v. OPM, Docket No. SF-844E-09-0292-I-1, 2009 MSPB LEXIS 6933, at *28 (Oct. 19, 2009) (Wikipedia); M. K. v.
Holmes & Narver, 43 Ben. Rev. Bd. Serv. 604 (July 14, 2009) (Britannica); Case No. 04-01 390, 2008 BVA LEXIS
39863 (Oct. 16, 2008) (Answers); Case No. 05-11 091, 2006 BVA LEXIS 143816 (Sep. 7, 2006) (About).
326
See, e.g., Ogayonne v. Mukasey, 530 F3d. 514, 518 (7th Cir. 2008) (Amnesty Int’l, United Nations Office for the
Coordination of Humanitarian Affairs); Ibrahim v. AG United States, 708 Fed. Appx. 740 (3d Cir. 2017) (Swedish
Int’l Develop. Cooperation Agency); Docket No. 13-34 403, 2018 BVA LEXIS 8021 (Feb. 23, 2018) (Int’l Atomic
Energy Agency); Docket No. 04-08 675, 2016 BVA LEXIS 31169 (June 20, 2016) (Glaucoma Research
Foundation); Complainant v. Carter, Appeal No. 0120120713, 2015 EEOPUB LEXIS 2139, at *1 n.1 (Aug. 7, 2015)
(Turner Syndrome Foundation); Wilson v. Bell County Coal Corp., 2015 DOLBRB LEXIS 86, at *26-27 (May 29,
2015) (Int’l Labour Org.); Serv. Employees Int’l v. Dir., OWCP, 47 Ben. Rev. Bd. Serv. 19 n.1 (Feb. 15, 2013)
320

41

•
•
•
•
•
•
•

research and educational institution websites;327
news media websites;328
professional association websites;329
web magazines and edited blogs;330
general medical reference resources;331
industry resources;332
for-profit business websites;333 and

(GBS/CIDP Foundation); Angel v. OPM, Docket No. SF-844E-09-0292-I-1, 2009 MSPB LEXIS 6933, at *30 n.12
(Oct. 19, 2009) (World Health Org.); 2008 Immig. Rptr. LEXIS 14405 (Arthritis Foundation).
327
See, e.g., Milowski v. DHS, Docket No. AT-0752-19-0238-I-1, 2019 MSPB LEXIS 1885, at *12 n.4 (May 31,
2019) (Johns Hopkins Medicine); Eureka County, Nevada, 193 IBLA 193 (2018) (National Academy of Sciences);
Docket No. 05-36 676, 2016 BVA LEXIS 39891 (Aug. 24, 2016) (University of Chicago Medicine); Complainant v.
Brennan, Appeal No. 0120131091, 2015 EEOPUB LEXIS 1147, at *1 n.1 (Mar. 20, 2015) (Mayo Clinic); Lilly v.
Calvert Coal Co., Case No. 2013-BLA-05412 (DOL July 28, 2014) (Cleveland Clinic); Docket No. 10-45 283, 2014
BVA LEXIS 8055 (Jan. 28, 2014) (Cedars-Sinai); Jarrett v. OPM, Docket No. DC-844E-08-0617-I-1, 2008 MSPB
LEXIS 4313, at *9 n.5 (Sep. 26, 2008) (PennState Health).
328
See, e.g., Malik v. AG of the United States, 315 Fed. Appx. 407, 409 (3d Cir. 2009); Chhetry v. United States
DOJ, 490 F.3d 196, 199-00 (2d Cir. 2007); Myrie v. AG United States, 855 F.3d 509, 514 (3d Cir. 2017); Ozmen v.
Attorney General, 219 Fed. Appx. 125, 128 (3d Cir. 2007).
329
See, e.g., Lusardi v. McHugh, Appeal No. 0120133395, 2015 EEOPUB LEXIS 896, at *16 (Apr. 1, 2015) (Am.
Psych. Ass’n); Docket No. 08-27 287, 2013 BVA LEXIS 6581 (Feb. 26, 2013) (Am. Acad. Orthopedic Surgeons);
Ceres Gulf v. Dir., OWCP, 46 Ben. Rev. Bd. Serv. 25 n.1 (June 4, 2012) (Am. Speech-Language-Hearing Ass’n);
Palm Garden of Sun City v. CMS, Docket No. C-10-878, 2011 HHSDAB LEXIS 124, at *17 (Sep. 19, 2011) (Am.
Ass’n for Long Term Care Nursing); Hall v. Serv. Employees Int’l, 45 Ben. Rev. Bd. Serv. 337 n.6 (Apr. 14, 2011)
(Am. College of Rheumatology); Case No. WAC 07 800 08282, 2008 Immig. Rptr. LEXIS 12916 (Apr. 2, 2008)
(Am. Dental Ass’n); Mario Avello, M.D., 70 Fed. Reg. 11,695 (DEA Mar. 9, 2005) (Nat’l Ass’n Bd.’s of Pharm.).
330
See, e.g., Docket No. 05-11 091, 2006 BVA LEXIS 143816 (Sep. 7, 2006) (Psychology Today).
331
See, e.g., Childs v. Astrue, 2009 U.S. Dist. LEXIS 28254, at *19-20 (M.D. Ala. Mar. 31, 2009) (back.com); Case
No. 08-18 754, 2018 BVA LEXIS 95517 (July 24, 2018) (Drugs.com, ndrugs.com, Everyday Health); Rachel v.
DOD, Case No. DA-0752-17-0185-I-1, 2017 MSPB LEXIS 2704, at *17 n.10 (June 19, 2017) (Practical Pain
Management); Docket No. 09-08 480, 2015 BVA LEXIS 51393 (Dec. 9, 2015) (foot-pain-explained.com); Roberts
v. Tri-Star Construction, BRB No. 14-0291 BLA, 2015 DOLBRB LEXIS 89, at *26 n.12 (May 29, 2015)
(Medscape); Wilson v. Bell County Coal Corp., 2015 DOLBRB LEXIS 86 at *26 (May 29, 2015) (healthhype.com);
Manhattan Beer Distributors, 362 NLRB No. 192 (2015) (WebMD); Docket No. 13-26 213, 2014 BVA LEXIS
22428 (May 19, 2014) (spine-health.com); 2013 BVA LEXIS 44344 (Nov. 15, 2013) (UpToDate); Ex parte Lau,
Appeal No. 2011-002148, 2013 Pat. App. LEXIS 4024, at *14 (June 20, 2013) (MediLexicon); Smith v. Potter,
Appeal No. 01A00660, 2003 EEOPUB LEXIS 2222, at *7 n.2 (Apr. 17, 2013) (podiatrychannel.com); Henderson v.
OPM, 2012 M.S.P.B. 11 (2012) (healthline.com); Embassy Health Care Ctr., CR No. 2464, 2011 HHSDAB LEXIS
155 (Nov. 8, 2011) (rxlist.com); Angel v. OPM, Case No. SF-844E-09-0292-I-1, 2009 MSPB LEXIS 6933, at *12
n.2 (Oct. 19, 2009) (Family Practice Notebook); Finley v. Shinseki, Appeal No. 0120073873, 2009 EEOPUB
LEXIS 2787, at *4 n.2 (Sep. 18, 2009) (Google Health); Jarrett v. OPM, Case No. DC-844E-08-0617-I-1, 2008
MSPB LEXIS 4313, at *16 n.7 (Sep. 26, 2008) (MedicineNet, medindia.com); Ex parte Stapleton, 2006 Pat. App.
LEXIS 2391 (Apr. 28, 2006) (General Practice Notebook); Bautista v. Centennial Stevedoring Servs., 37 Ben. Rev.
Bd. Servs. 798 (2003) (General Practice Notebook); Cruz v. Matson Terminals, 37 Ben. Rev. Bd. Serv. 866 (2003)
(Family Practice Notebook); Scace v. Western Dock Enterps., 36 Ben. Rev. Bd. Serv. 847 (2002) (rxlist.com).
332
See, e.g., Ralph Calabro, Exchange Act Release No. 75076, 2015 SEC LEXIS 2175, at *94 (May 29, 2015).
333
See, e.g., Phillis W. v. Wilkie, Appeal No. 0120180863, 2019 EEOPUB LEXIS 1817, at *12 n.4 (June 5, 2019)
(medical practice); Avalon Place Trinity, DAB No. A-16-108, 2017 HHSDAB LEXIS 122, at *33 n.11 (Sep. 15,
2017) (drug manufacturer); Western Watersheds Project, 183 IBLA 297 (2013) (software developer); Cook v. OPM,
Case No. AT-844E-10-0064-I-1, 2010 MSPB LEXIS 774, at *5 n.3 (Feb. 10, 2010) (medical malpractice expert); K.
D. v. Kwajalein Range Servs., 41 Ben. Rev. Bd. Serv. 706 (2007) (drug manufacturer).

42

•

many other online resources.334

If an agency expects adjudicators may need to obtain information from non-designated
internet sources, it should develop guidance to help adjudicators determine their authenticity and
reliability. This guidance should describe indicia of reliability and authenticity such as:
•

The information’s authorship. Adjudicators should consider the author of the
information, including whether the author is anonymous or identifiable. If the author
is identifiable, the adjudicator should consider whether the author is an expert or
reputable authority and whether that person’s authorship can be easily
authenticated.335 Certain information may be self-authenticating, such as the websites
of United States or some foreign government entities.336 Authorship may be more
difficult to establish in other circumstances, such as social media accounts.337

•

The information’s purpose. Adjudicators should consider the purpose for which the
information was created. Is there an identifiable bias, or was the information
produced for a commercial, advocacy, or promotional purpose? 338 For example, the
Executive Office for Immigration Review (EOIR) explained in a 2002 rule that
“reports by NGOs are simply not as reliable as those of the Department of State
because the mission of those organizations is to advocate specific ideas and views.”339
Another example: social media users routinely engage in “impression management,”
by which they unintentionally or intentionally “present[] an exaggerated or even
entirely false persona on the internet and social media, in an attempt to influence the
perceptions of other people, about a person, object or event.”340

•

The information’s methodology. Adjudicators should consider the methodology by
which the information was compiled. For example, EOIR explained in a 2002 final
rule that “reports by [nongovernmental organizations] are simply not as reliable as
those of the Department of State because . . . their positions are often based on
anecdotal experiences of identified and unidentified persons, and their opinions tend
to lack the discernment and expertise of those provided by the Department of
State.”341 Adjudicators should also consider whether the information contains

334

See, e.g., Shunfu Li v. Mukasey, 529 F.3d 141, 145 (2d Cir. 2008) (Ontario Consultants on Religious Tolerance);
Emelda F. v. Spencer, Appeal No. 0120121347, 2018 EEOPUB LEXIS 4065, at *8 n.7 (June 19, 2018) (personal
blog); Wilson v. Bell County Coal Corp., 2015 DOLBRB LEXIS 86, at *26 (May 29, 2015) (medical school lecture
notes); Case No. 09-46 659A, 2012 BVA LEXIS 1581 (Feb. 10, 2012) (private medical practice); Bruss v. OPM,
Case No. CH-831E-11-0358-I-1, 2011 MSPB LEXIS 3605 (June 10, 2011) (personal website).
335
Barger, supra note 2; Bellin & Ferguson, supra note 4, at 1168-69.
336
See Chen v. Holder, 715 F.3d 207, 212 (7th Cir. 2013).
337
See The Social Security Administration: Is It Meeting Its Responsibilities to Save Taxpayer Dollars and Serve the
Public?: Hearing Before the Sen. Comm. on Finance, 112th Cong. 19-20 (2012).
338
Bellin & Ferguson, supra note 4, at 1169-70.
339
BIA: Procedural Reforms to Improve Case Management, 67 Fed. Reg. 54,878, 54,892 (Aug. 26, 2002).
340
NAT’L ORG. OF SOC. SEC. CLAIMANTS’ REPRESENTATIVES, SOCIAL SECURITY PRACTICE GUIDE § 14.03 (2019)
[hereinafter SOC. SEC. PRACTICE GUIDE].
341
Board of Immigration Appeals: Procedural Reforms to Improve Case Management, 67 Fed. Reg. 54,878, 54,892
(Aug. 26, 2002).

43

references to other authorities, which may help to corroborate its accuracy.
•

The information’s clarity. Adjudicators should consider whether the information is
presented in a way that is easy to understand. For example, Social Security
Administration sub-regulatory guidance directs readers to use web-based inmate
locators that “have the information displayed in a clear and readable format that is
unlikely to result in misinterpretation of any of its content or an incorrect conclusion
about a claimant’s identity or inmate status.”342 Similar concerns have also been
raised about the ease of interpreting licensure status information on state medical
board websites343 and social media content.344

•

The information’s publication. Adjudicators should consider whether information is
presented in “a final, edited form,” such as a newspaper article, or an “editable” form,
such as a blog, chatroom post, or wiki.345 Scholars, courts, and agency decision
makers have tended to criticize the use of Wikipedia in particular as an authority in
judicial and administrative decision making.346 Permanent sources “may be more
reliable due to the fact that they are posted and viewed by an audience for such a long
enough period of time that falsities would tend to be exposed through public
review.”347 Even for permanent sources, adjudicators should consider when the
information was published to the website (to determine whether it is current), whether
it has been revised, and for how long it has been made available. Adjudicators may
also wish to consider whether a print version of the internet publication exists.348

342

HALLEX §§ I-2-5-69 C, I-3-2-40 C.
Mulrooney & Legel, supra note 96, at 432-33.
344
See The Social Security Administration: Is It Meeting Its Responsibilities to Save Taxpayer Dollars and Serve the
Public?: Hearing Before the Sen. Comm. on Finance, 112th Cong. 19-20 (2012); SOC. SEC. PRACTICE GUIDE, supra
note 340, § 14.03; Pear, supra note 323; Letter from Sen. Sherrod Brown & Sen. Robert P. Casey, to Mick
Mulvaney, Dir., Office of Mgmt. & Budget, and Nancy A. Berryhill, Acting Comm’r, Soc. Sec. Admin. (Mar. 13,
2019), available at https://www.brown.senate.gov/newsroom/press/release/brown-casey-press-trumpadministration-for-answers-on-reported-proposal-to-monitor-americans-social-media-accounts-.
345
Kelly S. Horn, Note, Ending the Game of Evidentiary Roulette: Why a Rule Should Exclude Hearsay from
Asylum Proceedings Absent a Corroborating Indication of Reliability, 30 GEO. IMMIGR. L.J. 339, 352-53 (2016); see
also Barger, supra note 2, at 46.
346
See Sibanda v. Holder, 778 F.3d 676, 680 (7th Cir. 2015); Singh v. Holder, 720 F.3d 635, 643-44 (7th Cir. 2013);
Abdurakhmanov v. Holder, 666 F.3d 978, 981 n.1 (6th Cir. 2012); Bing Shun Li v. Holder, 400 Fed. Apppx. 854,
857-58 (5th Cir. 2010); Badasa v. Mukasey, 540 F.3d 909, 910-11 (8th Cir. 2008); Ex parte Ionescu, 2018 Pat. App.
LEXIS 10449, at *8 (PTAB Dec. 6, 2018); Matter of L—A—C—, 26 I. & N. Dec. 516, 526-27 (2015); POSNER,
supra note 8, at 134-35; Cohen, supra note 55; Joseph L. Gerken, How Courts Use Wikipedia, 11 J. APP. PRAC. &
PROCESS 191 (2010); Godwin, supra note 51, at 242-44; Grodin, supra note 62, at 3-4; Ellie Margolis, It’s Time to
Embrace the New—Untangling the Uses of Electronic Sources in Legal Writing, 23 ALB. L.J. SCI. & TECH. 191,
203-04 (2013); Jason C. Miller & Hannah B. Murray, Wikipedia in Court: When and How Citing Wikipedia and
Other Consensus Websites Is Appropriate, 84 ST. JOHN’S L. REV. 633 (2010: Peoples, supra note 5; Amber Lynn
Wagner, Comment, Wikipedia Made Law?: The Federal Judicial Citation of Wikipedia, 26 J. MARSHALL J.
COMPUTER & INFO. L. 229 (2008); Michael Whiteman, The Death of Twentieth-Century Authority, 58 UCLA L.
REV. DISC. 27, 47-53 (2010); Jodi L. Wilson, Proceed with Extreme Caution: Citation to Wikipedia in Light of
Contributor Demographics and Content Policies, 16 VAND. J. ENT. & TECH. L. 857 (2014).
347
Horn, supra note 345, at 352-53.
348
See supra note 290.
343

44

•

The website’s ownership, registration, and administration. Adjudicators should
consider the ownership, registration, and administration of the website on which the
information is posted.349 Some websites may be self-authenticating, such as the
websites of United States or foreign government entities,350 or presumptively reliable,
such as the websites of reputable news media outlets351 or well-known
corporations.352 In other cases, adjudicators can often determine the website’s
ownership, registration, or administration through the WHOIS service available on
the website of the Internet Corporation for Assigned Names and Numbers
(ICANN).353 The uniform resource locator (URL) may also provide context, such as
the domain (e.g., “.gov” versus “.net”) or transfer protocol (“http” for unencrypted
sites versus “https” for encrypted sites).354 Both the identity of the website’s owner
and the purpose of its owner in making the site publicly available are relevant
considerations in assessing the reliability of information posted to the site.
Adjudicators should consider whether the website is a reputable authority on the
subject of the information and assess the publisher’s “motivation to ensure the
accuracy of the posted information.”355

•

The website’s business process. Adjudicators should consider whether information
posted on the website has undergone editorial or peer review.356 Adjudicators should
also consider whether the information is “of a type ordinarily posted on that website
or websites of similar entities.”357

•

Corroboration from other sources. Adjudicators should consider “whether others
have published the same data, in whole or in part” and “whether the data has been
republished by others who identify the source of the data as the website in
question.”358 In other words, adjudicators should ask whether others familiar with the
information consider it to be reliable and authoritative. Other sources referenced in
the information may also help corroborate the accuracy of the information in question
or be useful resources in their own right.359

While none of these indicia individually or even cumulatively provides definitive proof of the
reliability of internet information, the likelihood of the reliability of information increases as

349

Keele, supra note 5, at 165-66.
See Chen v. Holder, 715 F.3d 207, 212 (7th Cir. 2013); Joseph, supra note 52, at 51.
351
See Chhetry v. United States DOJ, 490 F.3d 196, 199-200 (2d Cir. 2007).
352
Joseph, supra note 52, at 51.
353
Domain Name Registration Data Lookup, ICANN, https://lookup.icann.org/ (last visited Aug. 14, 2019).
354
Keele, supra note 5, at 165-66.
355
Bellin & Ferguson, supra note 4, at 1170-71.
356
Id. at 167; Barger, supra note 2, at 446.
357
Lorraine v. Markel Am. Ins. Co., 241 F.R.D. 534, 555-56 (D. Md. 2007) (quoting Gregory P. Joseph, Internet
and Email Evidence, 13 PRAC. LITIGATOR (Mar. 2002)).
358
Id.; see also Keele, supra note 5, at 166
359
Keele, supra note 5, at 166-67 (“For example, while one might choose not to cite Wikipedia for a particular
point, the references in Wikipedia might be useful for locating that same point on another website that is sufficiently
authentic and reliable”).
350

45

more indicia of reliability are present.360 The same guidance will apply to internet information
submitted by parties.
D. Meeting Informational Needs Through Substantive Rules and Policies
Of course, widespread reliance on extra-record materials for a specific category of
information may simply indicate a need for substantive regulation. For example, in the early days
of the Social Security disability insurance program, Social Security Administration (SSA)
adjudicators routinely relied on government and industrial studies to determine the occupational
effect of individuals’ age, education, prior work experience, and physical and mental
limitations.361 After two decades of congressional, regulatory, and judicial developments, the
agency published Medical-Vocational Guidelines as part of its regulations to impose a greater
degree of consistency on agency decision making.362 Because an agency will likely need to
undertake notice-and-comment rulemaking to revise the resulting regulation, substantive
rulemaking may be less appropriate for situations in which adjudicators need to consider
dynamic data or other information subject to frequent changes or updates.
V. ACHIEVING ADMINISTRATIVE EFFICIENCY
When used appropriately, adjudicators’ reliance on extra-record information can result in
real efficiencies within the hearing room as well. As in judicial practice, “[l]aborious proof of
what is obvious and notorious is wasteful.”363 In other cases, even in circumstances when
independent research would not raise issues of fairness or accuracy, there may be good reasons
to discourage independent research where it is inefficient. The following sections address the
potential efficiencies and inefficiencies associated with independent research.
The efficiency of independent internet research within a particular adjudicative scheme
will depend on factors such as the agency’s priorities, the volume of its caseload, the ease of
locating relevant information, the agency’s ability to designate specific extra-record resources,
adjudicators’ training and level of expertise, the availability and expertise of adjudicative staff,
the degree to which different cases are factually similar, and parties’ legal sophistication and
access to representation. Agencies that adopt more permissive policies on independent research
should consider the value of uniform practice in the adjudicative scheme, the need for quality
assurance mechanisms, and the availability of sufficient resources to monitor or achieve
uniformity.364
360

Id. at 166.
See, e.g., McLamore v. Weinberger, 538 F.2d 572, 574-75 (4th Cir. 1976); Haley v. Celebrezze, 531 F.2d 516,
519 (10th Cir. 1965); McDaniel v. Celebrezze, 331 F.2d 426, 428 (4th Cir. 1964); Stancavage v. Celebrezze, 323
F.2d 373, 377-78 (3d Cir. 1963); Rinaldi v. Ribicoff, 305 F.2d 548, 549-50 (2d Cir. 1962); Graham v. Ribicoff, 295
F.2d 391, 395 (9th Cir. 1961); Kerner v. Flemming, 283 F.2d 96, 922 (2d Cir. 1960).
362
See Heckler v. Campbell, 461 U.S. 458, 470 (1983); JERRY L. MASHAW, BUREAUCRATIC JUSTICE 114-23 (1983);
JERRY L. MASHAW ET AL., Social Security Hearings and Appeals 79-82 (1978).
363
Id. at 72.
364
Cf. Rowe, 798 F.3d at 642-43 (Hamilton, J., dissenting) (“From the larger perspective of our judicial system, the
independent factual research the majority endorses and even requires here is not something that federal courts can
carry out reliably on a large scale.”).
361

46

A. The Efficiencies of Independent Research
Just as judicial notice was developed to simplify court proceedings and render them more
efficient, the use of reliable extra-record information that reflects agency expertise has
significant potential to increase the efficiency of administrative adjudication.365 By specifically
referring to “official notice” at a time when there was significant judicial and scholarly interest in
contrasting official and judicial notice, that was arguably one purpose of the Administrative
Procedure Act’s adjudication provisions.366
In some instances, adjudicators may obtain appreciable efficiency from relying on the
“considerable expertise” they develop from considering the “salient historical events and
conditions of countries that are the subject of an appreciable proportion of asylum claims.”367 An
adjudicator’s limited time may be better spent considering evidence and testimony specific to the
facts of a particular case rather than reviewing a recitation of general facts that arise frequently
across an adjudicative scheme.368 In the immigration context, in particular, observers have noted
that “[u]sed properly, administrative notice allows the [agency] to focus on the differences of
each case.”369
Of course, the sheer efficiency of official notice has the potential to overwhelm a party’s
right to an individualized decision. The courts have held that adjudicators must take care that the
“use of official notice does not substitute for an analysis of the facts of each applicant’s
individual circumstances,” such as by assuming that general principles apply in all situations.370
B. The Inefficiencies of Independent Research
While the internet makes research more efficient, independent internet research also
carries the potential to shift an adjudicator’s attention away from tasks central to her role, such as
holding hearings and drafting decisions. Simply put, independent research may not be the best
use of the limited time of an adjudicator or her staff, especially in mass adjudication systems or
agencies that face significant case backlogs. Some experts consulted for this report noted that
adjudicators are often too busy to conduct independent research except from limited resources
such as maps or general or technical dictionaries. When a congressional committee questioned
then-Commissioner of Social Security Michael Astrue in 2012 about a new Social Security
Administration (SSA) policy prohibiting adjudicators from independently researching disability
365

Muir, supra note 1, at 334-36.
See Sigmon, supra note 124, at 271; Muir, supra note 1, at 342.
367
Hoxhallari v. Gonzales, 468 F.3d 179, 186 (2d Cir. 2006).
368
Castillo-Villagra v. INS, 972 F.2d 1017, 1027 (9th Cir. 1992).
369
James C. Frasher & Xuan T. Tran, Note, Administrative Notice in Political Asylum Appeals: Does the Motion to
Reopen Preserve the Alien’s Due Process Rights, 69 NOTRE DAME L. REV. 311, 311 (1993).
370
Kaczmarczyk v. INS, 933 F.2d 588, 594-95 (7th Cir. 1991); see also de la Llana-Castellon v. INS, 16 F.3d 1093,
1098 (10th Cir. 1994); Rhoa-Zamora v. INS, 971 F.2d 26, 34 (7th Cir. 1992); Civil v. INS, 140 F.3d 52, 57 (1st Cir.
1998). In In re Manco Watch Strap, the Federal Trade Commission explained: “[W]e are not barred from taking
official notice of a general fact merely because it is not a universal fact. By recognizing, as we do, that there will be
exceptions to the general fact, we do not impair the essential validity or propriety of utilizing the doctrine of official
notice.” 60 F.T.C. 495, 513-15 (1962).
366

47

applicants’ social media accounts, he testified that providing “increasingly stretched thin”
adjudicators and staff access to social media sites on government time had the potential to
become “an enormous suck on productivity.”371 He guessed that if SSA were to permit
adjudicators to independently research parties’ social media accounts, “it would be a very short
period of time before [he] would be before a committee trying to answer the question, ‘How
come your employees are spending all their time on Facebook and other social medial sites?’”372
Independent research may also impact parties’ costs and behavior in potentially
inefficient ways. In an adversarial proceeding, a party may expend substantial time and money
responding to the evidence and arguments offered by an opposing party. Significant independent
research raises the concern that parties will also “need to anticipate the evidence the judge might
turn up on her own” and expend additional time and money to meet it.373 The back and forth of
notice and the opportunity to show the contrary has time costs of its own and may serve
primarily as “an open invitation” for parties to further supplement well-developed records with
additional materials.374 Conversely, parties may be less incentivized to expend the time and
money to develop the record if they expect adjudicators to take an active role in researching the
general or specific facts of a case.
An additional concern is that where adjudicators engage in independent research in some
cases, parties will object to an adjudicator’s failure to conduct independent research in a
particular case. Courts have long held, for example, that although an immigration judge (IJ) may
consult a State Department country report on her own initiative, there is generally no obligation
to do so.375 However, in a case where the record indicated an IJ already had access to extrarecord information from Wikipedia, the Seventh Circuit found that the IJ had “unreasonably
demanded that [a party] furnish reports of country conditions” because “[a]sylum regulations and
case law invite IJs to consider reports produced by the State Department and other credible
sources in evaluating country conditions.”376 If it is within an adjudicator’s discretion to conduct
or not conduct independent research, the possibility exists that some courts will find abuse of
discretion where an adjudicator fails to do so.377
Alternatively, if parties perceive that independent research is more likely to result in an
unfavorable outcome, they may ask why adjudicators conduct independent research in some
cases and not in others. If patterns of independent research correlate with personal characteristics
unrelated to the subject of adjudication, parties may perceive bias or prejudice.

371

See The Social Security Administration: Is It Meeting Its Responsibilities to Save Taxpayer Dollars and Serve the
Public?: Hearing Before the Sen. Comm. on Finance, 112th Cong. 19-20 (2012).
372
Id.
373
Rowe v. Gibson, 798 F.3d 622, 642 (7th Cir. 2015).
374
See id. at 642 (7th Cir. 2015).
375
Shi v. AG United States, 559 Fed. Appx. 143, 145 n.6 (3d Cir. 2014); Yang Zhao-Cheng v. Holder, 721 F.3d 25,
28 (1st Cir. 2013); Jisheng Xiao v. Holder, 459 Fed. Appx. 485, 488 (5th Cir. 2012); Zhu v. Holder, 383 Fed. Appx.
59, 60 (2d Cir. 2010); Meghani v. INS, 236 F.3d 843, 848 (7th Cir. 2001).
376
See Sibanda v. Holder, 778 F.3d 676, 680-81 (7th Cir. 2015).
377
See Thornburg, supra note 6, at 199. But see Cheng, supra note 9, at 1307-16 (arguing that non-uniform
independent research practices would be acceptable in the judiciary).

48

VI. INDEPENDENT RESEARCH BY APPELLATE ADJUDICATORS
An important consideration in designing an adjudication scheme is the division of labor
among operations staff, hearing officers, and appellate reviewers. For reasons of fairness or
efficiency, many agencies impose a limited standard for review or restrict adjudicators’ capacity
to engage in fact finding or consider additional evidence. Independent research may alter this
balance when it results in additional fact finding or the consideration of additional evidence.
Some observers and adjudicators have questioned the extent to which independent research by
hearing-level or appellate adjudicators with limited jurisdiction supplants the role of a lowerlevel decision maker;378 serves “as a way to evade procedural restrictions on appellate
review;”379 or reopens a closed record to new evidence.380
However, independent research can also play an important role in correcting errors made
by lower-level agency decision makers, especially if a party is legally unsophisticated or
unrepresented by counsel. A decision of the Board of Alien Labor Certification Appeals
(BALCA) specifically acknowledges that adjudicators have taken official notice of “substantive
adjudicative facts in reversals or remands, such as in situations that could be characterized as
clear government error or a violation of procedural due process.”381 In one case, BALCA
determined the agency had received a timely response from the employer by verifying in the
agency’s Employee Locator system that the individual who signed a certified mail receipt was
indeed employed by the agency in a specific office.382 In another case, BALCA determined from
an agency webpage that an agency field office was still processing claims on a specific date.383
Several decisions of the Board of Veterans’ Appeals (BVA) exhibit a similar trend. For
example, a decision reviewing a denial of a veteran’s claim for service connection for
posttraumatic stress disorder (PTSD) found service connection based on significant internet
research into the history of the veteran’s unit during the Gulf War.384 In a case where a veteran
alleged PTSD as a result of witnessing a fatal lightning strike at an air force base in 1968, the
BVA “acknowledge[d] that it is prohibited from obtaining” evidence but noted that “a cursory
internet search” turned up information corroborating the veteran’s account.385 Reviewing an
agency opinion that concluded there was “no scientific evidence that an anxiety disorder could
cause heart disease,” the BVA noted that a “quick internet search” uncovered several articles
linking the two.386 Several other BVA decisions reflect corrective action by BVA adjudicators
based on “brief” or “cursory” internet research or a “simple” or “quick” internet search.387
378

Mulrooney & Legel, supra note 96, at 441.
Albert Einstein Medical Ctr., 2011 BALCA LEXIS 1577 (Nov. 21, 2011); see also Infosys Technologies, 2012
BALCA LEXIS 1880 (Nov. 16, 2012).
380
Cf. Rowe, 798 F.3d at 642 (7th Cir. 2015) (Hamilton, J., dissenting).
381
Albert Einstein Medical Ctr., 2011 BALCA LEXIS 1577 (Nov. 21, 2011).
382
Int’l Systems Technologies, 2005-INA-175 (DOL Sep. 8, 2005).
383
Brooklyn Amity School, 2007-PER-64 (DOL Sep. 19, 2007).
384
Docket No. 05-24 899, 2010 BVA LEXIS 36721 (Aug. 19, 2010).
385
Docket No. 04-41 521, 2012 BVA LEXIS 11863 (Apr. 30, 2012).
386
Docket No. 05-11 091, 2006 BVA LEXIS 143816 (Sep. 7, 2006); see also Docket No. 04-40 225, 2007 BVA
LEXIS 33448 (May 21, 2007).
387
See, e.g., Docket No. 16-23 029, 2019 BVA LEXIS 33910 (Apr. 25, 2019); Docket No. 14-11 381, 2017 BVA
LEXIS 71596 (Dec. 20, 2017); Docket No. 10-07 533, 2017 BVA LEXIS 18917 (Mar. 24, 2017); Docket No. 06-37
379

49

Other agency rules explicitly permit appellate adjudicators to take official notice of extrarecord facts. For example, while the Board of Immigration Appeals may “not engage in
factfinding in the course of deciding appeals,” it is permitted to “tak[e] administrative notice of
commonly known facts such as current events or the contents of official documents.”388 A
procedural rule of the National Oceanic and Atmospheric Administration proceedings similarly
permits appellate officers to “take official notice of Federal or State public records and of any
matter of which courts may take judicial notice.”389
Agencies should consider their own institutional priorities—especially the division of
labor among operations staff, hearing officers, and appellate reviewers—when developing
policies regarding independent research by appellate adjudicators.
RECOMMENDED BEST PRACTICES
The following recommendations offer best practices for agencies to consider when they identify
regular instances of independent research by agency adjudicators. Agencies should consider
implementing the following best practices, as appropriate, in consultation with adjudicators.
Identifying the Need for Rules on Independent Research
1. If agencies find that adjudicators regularly conduct independent research on a specific
subject, they should consider whether they can develop rules to resolve or reduce
adjudicators’ need for independently obtained information. In some cases, this may take the
form of a legislative rule, for example one that defines a term or resolves uncertainty.
2. Agencies should identify those circumstances in which independent research is likely to
result in actual or perceived bias or partiality, including personal animus against a party or
group to which that party belongs or prejudgment of the adjudicative facts at issue in the
proceeding, or otherwise result in unfairness. In determining whether particular exercises of
independent research would be appropriate or inappropriate, agencies should consider the
specific features of their adjudicative proceedings and institutional needs. For example, an
adjudicator’s recognized duty to develop the record may permit independent research in
234, 2017 BVA LEXIS 3122 (Feb. 23, 2017); Docket No. 11-13 730, 2017 BVA LEXIS 252 (Jan. 5, 2017); Docket
No. 04-08 675, 2016 BVA LEXIS 31169 (June 20, 2016); Docket No. 13-00 408A, 2015 BVA LEXIS 45021 (Sep.
25, 2015); Docket No. 10-39 216, 2015 BVA LEXIS 44976 (Sep. 25, 2015); Docket No. 12-04 423, 2014 BVA
LEXIS 52415 (Nov. 28, 2014); Docket No. 09-35 406, 2014 BVA LEXIS 26637 (June 12, 2014); Docket No. 10-31
418, 2014 BVA LEXIS 8908 (Mar. 4, 2014); Docket No. 08-29 676, 2013 BVA LEXIS 36972 (Sep. 18, 2013);
Docket No. 12-28 700, 2013 BVA LEXIS 23448 (May 20, 2013); Docket No. 09-26 146, 2013 BVA LEXIS 19699
(Apr. 17, 2013); Docket No. 08-01 712, 2013 BVA LEXIS 19420 (Apr. 15, 2013); Docket No. 08-24 139, 2012
BVA LEXIS 24166 (Aug. 9, 2012); Docket No. 01-07 771A, 2011 BVA LEXIS 19297 (May 18, 2011); Docket No.
05-10 555, 2010 BVA LEXIS 45074 (Oct. 22, 2010); Docket No. 07-05 164, 2009 BVA LEXIS 22709 (Sep. 2,
2009); Docket No. 04-05 404, 2007 BVA LEXIS 20818 (July 30, 2007); Docket No. 05-21 957, 2007 BVA LEXIS
8415 (Mar. 21, 2007); Docket No. 01-03 473, 2006 BVA LEXIS 75758 (June 5, 2006); Docket No. 99-17 716, 2005
BVA LEXIS 86965 (Mar. 17, 2005).
388
8 C.F.R. § 1003.1 (2019); see also 8 C.F.R. § 1208.11(b) (permitting the Department of State to provide
“[d]etailed country conditions information” “with respect to any asylum application”).
389
15 C.F.R. § 906.10 (2019).

50

some instances in which independent research would otherwise place an undue or unfair
burden on the subject of an agency enforcement action. Hearsay evidence may be more
acceptable in some circumstances than in others.
3. Agencies should identify those circumstances in which independent research is likely to be
inefficient or result in inaccurate outcomes making or inconsistencies across different cases.
In determining whether particular exercises of independent research are likely to have those
effects, agencies should consider the specific features of their adjudicative proceedings and
institutional needs, including:
a. Whether sufficient resources are available for adjudicators or adjudicative staff to
conduct independent research given an agency’s adjudicative caseload volume and
capacity and other administrative priorities;
b. Whether it will be difficult or excessively time-consuming for adjudicators or
adjudicative staff to locate certain information;
c. Whether it will be difficult or excessively time-consuming for adjudicators or
adjudicative staff to establish the authenticity and reliability of information for which
independent research is being conducted;
d. Whether an adjudicator can more accurately obtain the desired information from the
parties or from an expert witness;
e. Whether independent research will reopen a closed administrative record or require a
supplemental hearing.
Developing Rules and Procedures for Independent Research
4. If agencies identify reliable sources or categories of sources that it determines would be
appropriate for adjudicators to independently consult, they should publish rules that identify
the sources or categories of sources and state that adjudicators may independently consult
them for purposes of an adjudication. These rules should clarify whether adjudicators may
consult other, unenumerated resources related to the subject.
5. Agencies should promulgate rules on official notice. They should specific the procedures that
an adjudicator must follow when an agency decision rests on official notice of a material fact
and ensure that parties, in appropriate circumstances and upon timely request, are provided a
reasonable opportunity to rebut the fact; rebut an inference drawn from the fact; and
supplement, explain, or give different perspective to the fact. The precise nature of an
opportunity for rebuttal may depend on factors such as whether a fact is specific to the parties
or general, whether a fact is reasonably disputable or indisputable, whether a fact is central or
peripheral to the adjudication, and whether a decision represents an initial or a final action of

51

an agency.
6. If agencies intend that specific procedures will apply when adjudicators use independently
obtained information for purposes other than official notice of a material fact, they should
publish rules that clarify the distinction between official notice and other uses of information
independently obtained by an adjudicator and describe the applicable procedures, if any. In
particular, agencies should consider distinguishing, as appropriate, legal research from
factual research; and material facts from facts that are not material, such as background facts.
7. Agency rules on independent research should specify when and how adjudicators must
physically or electronically put independently obtained materials, especially internet
materials, in an administrative record and explain what procedures adjudicators should
follow to do so to ensure they preserve evidence in a stable, permanent form.
8. If agencies’ rules permit adjudicators to independently consult sources that are not
specifically designated in an agency rule, they should consider publishing rules to help
adjudicators assess the authenticity and reliability of internet information. Agencies should
consider including at least the following indicia of authenticity and reliability in such rules:
a. Whether the information was authored by an identifiable and easily authenticated
institutional or individual author who is considered an expert or reputable authority on
the subject;
b. Whether the author published the information for a purpose other than commerce,
advocacy, or promotion;
c. Whether the author developed the information according to a sound methodology;
d. Whether the information references other authorities which help to corroborate its
accuracy;
e. Whether the meaning and significance of the information is clear and not susceptible to
misinterpretation;
f. Whether the information is published in a final format rather than a continuously or
openly editable format;
g. Whether the information remains current;
h. Whether the information has been available for a long enough period to allow members
of the public to identify errors or contextualize facts contained in the information;
i. Whether the owner or administrator of the website on which the information appears is
easily authenticated, is a recognized authority or resource, and maintains the website for a
purpose other than commerce, advocacy, or promotion;

52

j. Whether information that appears on the website undergoes editorial or peer review;
k. Whether the information is of a type that ordinarily appears on the website or other,
similar websites; and
l. Whether other resources characterized by sufficient indicia of reliability contain the same
information or cite to the original information as reliable or authoritative.
Providing Access to Sources Used for Independent Research
9. When agency rules designate sources that are appropriate for independent research, agencies
should consider clearly identifying and providing access to the source on their websites.
Agencies should ensure that all sources that they host on their websites are kept up to date. If
agencies provide hyperlinks to sources that are hosted on websites not maintained by the
agency, they should ensure that both the hyperlinks on their own websites and the materials
on third-party sites remain current and accurate.
10. When agencies provide access to sources on their websites or on a third-party website, they
should include a plain-language statement that clearly explains how adjudicators and parties
may use the information contained in those sources.
11. If an adjudicator intends to rely on an independently obtained source that is not available to
the parties on or through an agency website, the adjudicator should ensure that the parties
have reasonable access to the source or to a relevant excerpt from the source.

53

